 

Exhibit 10.20

 

Execution Version

 

Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

 

CONFIDENTIAL
January 16, 2014

RCS Capital Corporation

RCAP Holdings, LLC

RCS Capital Management, LLC

405 Park Avenue, 15th Floor

New York, New York 10022



Project Clifford
$120,000,000 of Convertible Notes

$270,000,000 of Convertible Preferred Securities



$50,000,000 of Common Stock

 

Commitment Letter

 

Ladies and Gentlemen:

 

You have advised Luxor Capital Group, LP and certain of its affiliates
(together, the “Investor” or “we” or “us”) that RCS Capital Corporation, a
Delaware corporation (the “Issuer” or “you”), and RCAP Holdings, LLC, a Delaware
limited liability company (“Parent”) collectively own all of the issued and
outstanding Class B equity interests in Realty Capital Securities, LLC, a
Delaware limited liability company (“Realty Capital Securities”), RCS Advisory
Services, LLC, a Delaware limited liability company, and American National Stock
Transfer, LLC, a Delaware limited liability company (each, and together with any
other entity in which the Issuer or Parent, directly or indirectly, owns a
majority of the outstanding equity and/or control, a “Subsidiary” and together
with Parent, and the Issuer, the “Issuer Parties”). You have further advised us
that you intend to effect a merger pursuant to which Clifford Acquisition Co., a
wholly-owned Subsidiary of the Issuer (“Merger Sub”) will merge (the “Merger”)
into the corporation disclosed to us and referred to as “Clifford” (the
“Company”) and consummate other related transactions such that the Company
survives as a Subsidiary pursuant to that certain Agreement and Plan of Merger,
dated as of January 16, 2014, by and among the Issuer, Merger Sub, the Company
and the stockholder representative named therein (the “Merger Agreement”). You
have further advised us that, in connection therewith, the Borrower (as defined
in Summary of Terms and Conditions provided by Barclays Bank PLC, Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated. or their
respective successors or assigns (the “Senior Facility Term Sheet”)) will obtain
the senior secured credit facilities (the “Senior Facility”) described in the
Senior Facility Term Sheet, in an aggregate principal amount of $725,000,000 and
will enter into an engagement letter in connection therewith (the “Senior
Facilities Engagement”)).

 

 

Page 2

 

1.           Commitments.

 

In connection with the foregoing, the Investor is pleased to advise you of its
commitment to purchase:

 

(a)          $120,000,000 (principal amount) of Convertible Notes (the
“Convertible Notes”) at the price and pursuant to the terms and conditions set
forth in the Summary of Terms for Convertible Notes attached hereto as Exhibit A
(the “Convertible Notes Term Sheet”);

 

(b)          $270,000,000 (Liquidation Preference (as defined therein)) of
Convertible Preferred Securities (the “Convertible Preferred Securities”) at the
price and pursuant to the terms and conditions set forth in the Summary of Terms
for Convertible Preferred Equity attached hereto as Exhibit B (the “Convertible
Preferred Term Sheet”); and

 

(c)          up to $50,000,000 of the Issuer’s common stock (the “Common Stock”,
and together with the Convertible Notes and the Convertible Preferred
Securities, the “Subject Securities” and the acquisition thereof, the
“Investment”) pursuant to the terms and conditions set forth in the Summary of
Terms for Investment in Common Equity attached hereto as Exhibit C (the “Common
Term Sheet”).

 

and, in each case, upon the terms and subject to the conditions set forth in
Section 6 of this Commitment Letter (including the Term Sheets (as defined
below), this “Commitment Letter”). The Common Term Sheet, the Convertible Notes
Term Sheet, the Convertible Preferred Term Sheet, the Series D Shares Term Sheet
(as defined below and as applicable) attached hereto as Exhibit D, and the
Summary of Conditions Precedent for the Investment by the Issuer in the Subject
Securities of RCS Capital Corporation attached hereto as Exhibit E (the
“Conditions Precedent Term Sheet”) are referred to herein as the “Term Sheets”.
As used herein, the term “Transactions” shall mean any transactions contemplated
pursuant to this Commitment Letter and the Fee Letter (as defined below).

 

The Investment shall be made pursuant to the form of Securities Purchase
Agreement attached hereto as Exhibit F (the “SPA”).

 



Notwithstanding anything in this Commitment Letter or the exhibits hereto to the
contrary, as of the Closing Date on the same pro forma basis specified in the
Senior Facility Term Sheet for determining the corporate ratings of the Borrower
(as defined therein):

 

 

Page 3

 

(a)If (i) the Convertible Preferred Securities are afforded 100% equity
treatment by both Moody’s Investor Service, Inc. (“Moody’s”) and Standard &
Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC business
(“S&P”) and (ii) the Issuer shall have corporate ratings or the first lien
facility portion of the Senior Facility shall have facility ratings of less
than, in either case, B2 (stable) from Moody’s and B (stable) S&P, the Investor
will either, subject to the consent of the Investor and the Issuer, each such
consent not to be unreasonably withheld, conditioned or delayed, (A) within 24
hours of receipt of notice that such equity treatment and the minimum rating by
Moody’s and S&P have not been obtained, restructure the Convertible Preferred
Securities to the minimum extent necessary such that they would be afforded the
facility ratings set forth above, and if such restructuring is unsuccessful,
then (B) instead of purchasing the Convertible Notes, the Investor will purchase
$120 million Liquidation Preference ($80 million net proceeds) of Convertible
Preferred Securities of the Issuer on the same terms as appear in the
Convertible Preferred Securities Term Sheet. For the avoidance of doubt, the
receipt of a rating is not a condition to the Investor’s obligations pursuant to
this Commitment Letter.

 

(b)If the Convertible Preferred Securities are not afforded 100% equity
treatment by both Moody’s and S&P, then the Investor will either, subject to the
consent of the Investor and the Issuer, each such consent not to be unreasonably
withheld, conditioned or delayed, (i) within 24 hours of receipt of notice that
such equity treatment and the minimum rating by Moody’s and S&P have not been
obtained, restructure the Convertible Preferred Securities to the minimum extent
necessary such that they would be afforded 100% equity treatment by both Moody’s
and S&P and if such restructuring is unsuccessful, then (ii) purchase $270
million Exchange Amount ($240 million net proceeds) of shares of Series D
preferred stock (the “Series D Shares”) of the Issuer on the same terms as
appear in the Series D Shares Term Sheet instead of purchasing the Convertible
Preferred Securities pursuant to the Convertible Preferred Securities Term
Sheet. For the avoidance of doubt, to the extent the Investor and the Issuer do
not agree how to restructure the Convertible Preferred Securities pursuant to
clause (i) above, the Investor will purchase the Series D Shares pursuant to
clause (ii) above.

 

(c)If, after the Investor and the Issuer have taken the steps described above,
the Issuer shall have corporate ratings or the first lien facility portion of
the Senior Facility shall have facility ratings of less than, in either case, B2
(stable) from Moody’s and B (stable) S&P, then the Investor will purchase an
additional $120 million Exchange Amount ($80 million net proceeds) of Series D
Shares on the same terms as appear in the Series D Shares Term Sheet instead of
purchasing the Convertible Preferred Securities and the Convertible Notes. For
the avoidance of doubt, the receipt of a rating is not a condition to the
Investor’s obligations pursuant to this Commitment Letter.

 

In the event any of the circumstances referred to in the foregoing three
paragraphs should be triggered, the term “Subject Securities” in this Commitment
Letter shall be deemed to refer to any securities to be issued in replacement
for such securities.

 

 

Page 4

 

2.           Exclusivity; Agreements.

 

During the period commencing on the date hereof and ending on the Closing Date
(the “Exclusivity Period”), the Investor shall have the exclusive right to (i)
provide debt securities and equity capital (other than (a) the senior loans
(including the Incremental Facility, as defined in the Senior Facility Term
Sheet) set forth in the Senior Facility Term Sheet (of which up to $150,000,000
may be comprised of other debt securities or preferred or common equity
securities as contemplated by the Senior Facility Term Sheet (the “Second Lien
Takeout”)) or as permitted in Section 3 (Market Flex) under the Senior
Facilities Engagement (but in each case, subject to the limitation on
convertible/equity-linked preferred securities set forth in the Convertible
Preferred Term Sheet)),(b) the first Well-Marketed, Underwritten Public Offering
(as defined in the Common Term Sheet) or (c) the issuance of common equity to
the Principals of the Parent in the absence of a Well-Marketed, Underwritten
Public Offering (collectively, the “Exclusivity Exceptions”)) to the Issuer
Parties, RCS Capital Management, LLC (the “Manager”), the Company and each of
their subsidiaries (the parties listed in this clause (b), the “Restricted
Entities”) in connection with the Merger and the other transactions contemplated
by the Merger Agreement (the “Merger Transactions”) and (ii) negotiate with the
Restricted Entities with respect to the Investment and the Subject Securities.
In addition, subject to the Exclusivity Exceptions, none of the Restricted
Entities shall, and each shall cause each of its subsidiaries and its and their
respective officers, directors, employees, members and shareholders, agents,
investment bankers, financial advisors, attorneys, accountants and other
representatives (collectively, the “Representatives”) not to, directly or
indirectly:

 

(1)          initiate, solicit or knowingly encourage any inquiries with respect
to or the making of any proposal or offer that constitutes or could reasonably
be expected to lead to, any Alternative Investment Transaction (as defined
below);

 

(2)         enter into, engage in, continue or otherwise participate in any
discussions or negotiations in connection with (or any offer or proposal for)
any Alternative Investment Transaction, or provide any Information (as defined
below) or projections to any person or entity (other than the Investor or its
representatives) or for the purpose of initiating, soliciting or encouraging any
Alternative Investment Transaction (including to afford any access to the
personnel, offices, facilities, properties or books and records) or otherwise
knowingly facilitate or encourage any effort or attempt to make, finance or
implement any Alternative Investment Transaction; or

 

(3)         approve or recommend, or make any public statement regarding, or
enter into any agreement, agreement in principle, understanding, term sheet,
letter of intent, purchase agreement, option or similar instrument or
arrangement relating to any Alternative Investment Transaction.

 

“Alternative Investment Transaction” means the incurrence of debt securities or
the raising of equity capital by or any other investment in any of the
Restricted Entities (other than those contemplated in this Commitment Letter and
the Exclusivity Exceptions (or any alternative financing thereof)).

 

Each of the Restricted Entities shall, shall cause its Representatives to,
immediately cease and suspend any existing activities, discussions or
negotiations with any person or entity (other than the Investor or its
representatives) conducted heretofore with respect to any Alternative Investment
Transaction. Each of the Restricted Entities hereby represents that neither it,
nor any of its Representatives, is currently bound by any other agreement
relating to an Alternative Investment Transaction and that the execution of this
Commitment Letter does not and will not violate any agreement by which any such
person or entity is bound or to which any of their respective assets are
subject.

 

 

Page 5

 

Notwithstanding the forgoing, and subject to the Exclusivity Exceptions, if a
Restricted Entity proposes an offering of debt or equity securities that is
necessary to fund Merger Transactions (assuming the performance by the Investor
hereunder) to the Investor and the Investor chooses not to participate, the
Restricted Entity may offer debt or equity securities, on the same or
substantially similar terms as were offered to the Investor, to a third party
without the same being a violation of this Section 2. For the avoidance of
doubt, no such offering of debt or equity securities shall relieve the
Restricted Entities from their obligations hereunder.

 

The Investor acknowledges and agrees that Realty Capital Securities may be
engaged by the Issuer to act as co-advisor and co-manager in connection with the
Merger and the Issuer’s financing thereof, pursuant to terms as may be mutually
agreed to among the Issuer, Realty Capital Securities and Barclays Bank PLC,
Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated. or
their respective successors or assigns, in their capacities as arrangers under
the Senior Facility.

 

Each Issuer Party shall use its reasonable best efforts to consummate the Merger
and the Transactions; provided that, for the avoidance of doubt, each Issuer
Party’s use of reasonable best efforts shall not be a condition precedent to the
funding of the Investment on the Closing Date. Each Issuer Party shall use its
commercially reasonable best efforts to consummate the first Well-Marketed,
Underwritten Public Offering but the compliance with such covenant shall not be
a condition precedent to the funding of the Investment (other than the Common
Stock) on the Closing Date. Unless the Termination (as defined below) occurs,
the Issuer Parties shall, subject to the satisfaction of the applicable
conditions precedent in favor of the Issuer Parties expressly set forth in
Section 6 of this Commitment Letter and in Section 1 of the Fee Letter,
consummate the Investment and the Transactions, and the Issuer shall issue the
Subject Securities to the Investor on the Closing Date.

 

3.           Representations and Warranties of the Issuer and Parent. In
addition to any customary representations and warranties to be made in Section 4
of the SPA, the Issuer, Parent (other than with respect to Section 3(e)) and
Manager (with respect to itself only) severally represent and warrant to us as
follows:

 

(a)          Each of Parent, the Issuer and the Manager is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
formation.

 

(b)          Each of Parent, the Issuer and the Manager has all necessary
corporate, limited liability company, partnership, trust or other entity power
and authority to execute, deliver and perform its or his obligations under this
Commitment Letter. The execution, delivery and performance of this Commitment
Letter by each of Parent, the Issuer and the Manager and the consummation of the
Transactions have been duly authorized by all necessary action on the part of
each of Parent, the Issuer and the Manager. This Commitment Letter has been duly
executed and delivered by each of Parent, the Issuer and the Manager and,
subject to the due authorization, execution and delivery of this Commitment
Letter by the Investor, this Commitment Letter constitutes the legal, valid and
binding obligation of each of Parent, the Issuer and the Manager, enforceable
against each of Parent, the Issuer and the Manager in accordance with its terms.

 

 

Page 6

 

(c)          The execution and delivery of this Commitment Letter by each of
Parent, the Issuer and the Manager does not, and the performance by each of
Parent, the Issuer and the Manager of its obligations hereunder and the
consummation by each of Parent, the Issuer and the Manager of the Transactions
will not (i) violate or conflict with any charter, bylaw or other organizational
document of each of Parent, the Issuer and the Manager, (ii) violate, conflict
with, result in a breach of or constitute a default under, any contract to which
each of Parent, the Issuer and the Manager is a party or by which each of
Parent, the Issuer and the Manager or any of its respective properties or assets
is bound or (iii) violate or conflict with any law applicable to each of Parent,
the Issuer and the Manager or its properties or assets except, in the case of
each of clauses (i) through (iii) above, that would not prevent or impede the
ability of such party to perform in all material respects its obligations under
this Commitment Letter.

 

(d)          Except as expressly contemplated by the Term Sheets and as set
forth on Schedule 1 hereto, the execution, delivery and performance by each of
Parent, the Issuer and the Manager of this Commitment Letter, and the
consummation by each of Parent, the Issuer and the Manager of the actions to be
taken by it hereunder in accordance with the terms hereof, do not and will not
require any approval by any governmental authority or approval by any third
party.

 

(e)          None of the documents filed by the Issuer with the Securities and
Exchange Commission (the “SEC”, and all such documents, together with all
exhibits and schedules thereto and all information incorporated therein by
reference, the “Issuer SEC Documents”) contained, and the documents required to
be filed by the Issuer with the SEC after the date hereof (the “Subsequent
Issuer SEC Documents”) will not contain, any untrue statement of a material fact
or omitted, or will omit, to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Except to the extent
that information contained in any Issuer SEC Document has been revised or
superseded by a later filed Issuer SEC Document, none of the Issuer SEC
Documents contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(f)          With respect to information relating to the Issuer Parties and
their affiliates and the Company and its subsidiaries, to the best of the
Issuer’s and Parent’s knowledge: (a) all information other than projections (the
“Information”) that has been made available to us by you or any of your
representatives, when taken as a whole, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
are made and (b) the projections that have been made available to us by you or
any of your representatives have been prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
such projections were made available to us.

 

 

Page 7

 

The representations and warranties set forth in this Section 3 will survive
until the Closing Date, subject to Section 14, and, for the avoidance of doubt,
the accuracy of such representations and warranties shall not be a condition
precedent to the funding of the Investment on the Closing Date.

 

4.           Representations and Warranties of the Investor. In addition to any
customary representations and warranties to be made in Section 5 of the SPA, the
Investor represents and warrants to you as follows:

 

(a)          The Investor is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its formation.

 

(b)          The Investor has all necessary corporate, limited liability
company, partnership, trust or other entity power and authority to execute,
deliver and perform its or his obligations under this Commitment Letter. The
execution, delivery and performance of this Commitment Letter by the Investor
and the consummation of the Transactions have been duly authorized by all
necessary action on the part of the Investor. This Commitment Letter has been
duly executed and delivered by the Investor and, subject to the due
authorization, execution and delivery of this Commitment Letter by each of
Parent, the Issuer and the Manager, this Commitment Letter constitutes the
legal, valid and binding obligation of Investor, enforceable against the
Investor in accordance with its terms.

 

(c)          The execution and delivery of this Commitment Letter by the
Investor does not, and the performance by the Investor of its obligations
hereunder and the consummation by the Investor of the Transactions will not (i)
violate or conflict with any charter, bylaw or other organizational document of
the Investor, (ii) violate, conflict with, result in a breach of or constitute a
default under, any contract to which the Investor is a party or by which the
Investor or any of its properties or assets is bound or (iii) violate or
conflict with any law applicable to the Investor or its properties or assets
except, in the case of each of clauses (i) through (iii) above, that is not
intended to and would not prevent or impede the ability of the Investor to
perform its obligations under this Commitment Letter.

 

(d)          Except as set forth on Schedule 2 hereto, the execution, delivery
and performance by the Investor of this Commitment Letter, and the consummation
by the Investor of the actions to be taken by it hereunder in accordance with
the terms hereof, do not and will not require any approval by any governmental
authority or approval by any third party.

 

(e)          The Investor is knowledgeable, sophisticated and experienced in
business and financial matters; it has previously invested in securities similar
to the Subject Securities and it acknowledges that the Subject Securities have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) and understands that the Subject Securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
such sale is permitted pursuant to an available exemption from such registration
requirement; it is able to bear the economic risk of its investment in the
Subject Securities and is presently able to afford the complete loss of such
investment; it is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act; and it has been afforded access to
information about the Issuer and each of its Subsidiaries and their financial
condition and business sufficient to enable it to evaluate its investment in the
Subject Securities.

 

 

Page 8

 

(f)          The Investor acknowledges that the projections provided by the
Issuer Parties are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ significantly from
the projected results, and that no assurances can be given that the projected
results will be realized.

 

The representations and warranties set forth in this Section 4 will survive
until the Closing Date, subject to Section 14, and, for the avoidance of doubt,
the accuracy of such representations and warranties shall not be a condition
precedent to the funding of the Investment on the Closing Date.

 

5.           Premium and Other Consideration.

 

As consideration for the commitment hereunder, and our agreements to perform the
services described herein, you and the other parties thereto agree to pay to us
the Put Premium (as defined in the Fee Letter) and other consideration set forth
in this Commitment Letter and in Sections 1 and 2 of the Fee Letter dated the
date hereof and delivered herewith with respect to the Investment (the “Fee
Letter”) on the terms and subject to the conditions set forth herein and
therein.

 

6.           Conditions Precedent.

 

(a)          The Investor’s commitment hereunder, and our agreements to perform
the services described herein, are subject solely to the satisfaction in all
material respects of each of the conditions set forth in the Common Term Sheet
(solely with respect to the purchase of Common Stock), the Conditions Precedent
Term Sheet, Section 3.1 of the SPA and Section 1 of the Fee Letter.

 

(b)          Notwithstanding anything in this Commitment Letter (including the
Term Sheets), the Fee Letter, the SPA, the Definitive Documents or any other
letter agreement between you and us concerning the Investments to the contrary
(i) the only representations the making or accuracy of which will be a condition
to the availability of the Investment on the Closing Date will be (a) the
representations made by or with respect to the Company in the Merger Agreement
that are material to the interests of the Investor (but only to the extent that
the breach of such representations and warranties would permit you not to close
the Merger or to terminate the Merger Agreement) (the “Company Representations”)
and (b) the Specified Representations (as defined below) and (ii) the terms of
the Definitive Documents (as defined in the Conditions Precedent Term Sheet)
will be in a form such that they do not impair the availability of the
Investment on the Closing Date if all conditions required to be satisfied
pursuant to this Section 6 have been satisfied. For purposes hereof, “Specified
Representations” means the representations and warranties contained in Section 4
of the SPA relating to organization, capitalization, SEC disclosures, compliance
with Laws (as defined in the Merger Agreement), requisite power and authority to
enter into the SPA, qualification; due authorization, execution and delivery and
enforceability of the SPA; no conflicts with organizational documents;
Investment Company Act; margin stock; and Patriot Act and Foreign Corrupt
Practices Act and Office of Foreign Assets Control.

 

 

Page 9

 

7.           Indemnification; Expenses.

 

The Issuer and Parent jointly agree (a) to indemnify and hold harmless the
Investor and its respective affiliates, officers, directors, employees, agents,
controlling persons, members, agents and representatives and their successors
and assigns (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Fee Letter, the Transactions, the Subject Securities, the
Investment, or any related transaction or any claim, actions, suits, inquiries,
litigation, investigation or proceeding (a “Proceeding”) relating to any of the
foregoing, regardless of whether any such Indemnified Person is a party thereto
(and regardless of whether such matter is initiated by any Issuer Party’s or the
Company’s equity holders, creditors or any other third party or by the Issuer
Parties, the Company, the Manager or any of their respective subsidiaries or
affiliates), and to reimburse each such Indemnified Person upon demand for any
reasonable documented out-of-pocket legal or other expenses incurred in
connection with investigating or defending any of the foregoing; provided that
the foregoing indemnity will not, as to any Indemnified Person, apply
to (A) losses, claims, damages, liabilities or related expenses (i) to the
extent they are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnified Person or (ii) arising from a material
breach of the Investor’s obligations under this Commitment Letter, or (B) any
settlement entered into by such Indemnified Person without your written consent
(such consent not to be unreasonably withheld, delayed or conditioned);
provided, however, that the foregoing indemnity will apply to any such
settlement in the event that you were offered the ability to assume the defense
of the action that was the subject matter of such settlement and elected not to
assume such defense), and (b) without duplication of any fees set forth in the
Fee Letter, regardless of whether the Investment (or any portion thereof)
occurs, to reimburse the Investor from time to time (including on the date
hereof for expenses incurred prior to the date hereof), upon presentation of a
reasonably detailed summary statement, for all reasonable documented
out-of-pocket expenses (including but not limited to expenses of our due
diligence investigation, fees of consultants, travel expenses and fees,
disbursements and other charges of counsel), in each case, incurred in
connection with the Investment and the preparation, negotiation and enforcement
of this Commitment Letter, the Fee Letter, the SPA, the Definitive Documents and
any ancillary documents or security arrangements in connection therewith). No
Indemnified Person shall be liable for any damages arising from the use by
others of any information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems. The
foregoing provisions shall be superseded in each case by the applicable
provisions that will be contained in the SPA and the Definitive Documents upon
execution thereof and thereafter shall have no further force and effect. No
Issuer Party shall, without the prior written consent of each applicable
Indemnified Person (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened Proceedings in
respect of which indemnity could have been sought hereunder by such Indemnified
Person unless (a) such settlement includes an unconditional release of such
Indemnified Person in form and substance reasonably satisfactory to such
Indemnified Person from all liability on claims that are the subject matter of
such Proceedings, (b) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Person
and (c) does not include any equitable remedy enforceable against such
Indemnified Person. For the avoidance of doubt, the failure or breach of the
Restricted Entities’ obligations and agreements set forth in the Transaction
Documents that are not conditions to the Investor’s obligations under the
Transaction Documents shall nevertheless be subject to indemnification under
this Commitment Letter, if applicable and the SPA.

 

 

Page 10

 

8.           Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

 

Each of Parent, the Issuer and the Manager acknowledges that the Investor may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which an Issuer Party may
have conflicting interests regarding the transactions described herein or
otherwise. We will not furnish confidential information obtained from you by
virtue of the Transactions or our other relationships with you to other
companies. Each of Parent, the Issuer and the Manager also acknowledges that we
do not have any obligation to use in connection with the Transactions, or to
furnish to such party, confidential information obtained by us from other
companies.

 

Each of Parent, the Issuer and the Manager further acknowledges and agrees that
(a) no fiduciary, advisory or agency relationship between any Issuer Party and
the Investor is intended to be or has been created in respect of any of the
Transactions, irrespective of whether the Investor has advised or is advising it
on other matters, (b) the Investor, on the one hand, and the Issuer Parties and
the Manager, on the other hand, have an arms-length business relationship that
does not directly or indirectly give rise to, nor do you rely on, any fiduciary
duty on the part of the Investor, (c) it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the Transactions, (d) it has been advised that the Investor is engaged in a
broad range of transactions that may involve interests that differ from its
interests and that the Investor does not have any obligation to disclose such
interests and transactions to it by virtue of any fiduciary, advisory or agency
relationship, and (e) it waives, to the fullest extent permitted by law, any
claims it may have against the Investor for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Investor shall not have any
liability (whether direct or indirect) to it in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of it, including its members, stockholders, employees or creditors.

 

9.           Additional Agreements.

 

Prior to the Closing Date, each Issuer Party shall operate their respective
businesses in the ordinary course, consistent with past practice. In addition,
prior to the Closing Date, no Subsidiary shall, and neither Parent, the Issuer
nor the Manager shall directly or indirectly cause any Subsidiary to, make any
dividend to any shareholder or member except to the extent that such dividends,
in the aggregate, do not exceed $5,000,000 in the aggregate per fiscal quarter.
For the avoidance of doubt, compliance with the foregoing obligation shall not
be a condition to the Investor’s obligations to consummate the Transactions, but
the Investor shall be entitled to indemnification pursuant to Section 7 for any
breach of such provision.

 

 

Page 11

 

The Issuer will use commercially reasonable efforts to obtain from Moody’s and
S&P a corporate family rating of the Issuer and a credit rating for the Senior
Facilities of at least B2 (stable) from Moody’s and B (stable) S&P; provided
that in any event the Issuer Parties agree to prepare customary materials for
and provide appropriate persons to meet with representatives of Moody’s and S&P
no later than 30 days following the date hereof.

 

If, at any time from and after the date of this Commitment Letter, any further
action is reasonably necessary to carry out the intents and purposes of this
Commitment Letter or the Fee Letter, the Issuer Party, the Manager or the
Investor, as applicable, shall promptly (or, in no case less than 30 days after
receipt of notice of reason for further action) use its reasonable best efforts
to take or cause to be taken all such necessary actions in accordance with and
subject to the terms of this Commitment Letter or the Fee Letter, as applicable
(including, without limitation, causing any applicable entity (the approval of
which is necessary in order to carry out the intents and purposes of this
Commitment Letter or the Fee Letter) to hold an annual or special meeting of any
governing body or equity holders necessary to effect such approval). For the
avoidance of doubt, compliance with the foregoing obligation shall not be a
condition to the Investor’s obligations to consummate the Transactions, but the
Investor shall be entitled to indemnification pursuant to Section 7 for any
breach of such provision.

 

As soon as practical after the date hereof, and subject to the negotiation of a
mutually acceptable and customary engagement letter, the Issuer will retain
AlixPartners LLP (“AlixPartners LLP”) to collaborate with senior management of
the Issuer and the Company in leading and managing the integration of the
acquired businesses. AlixPartners services will include but not be limited to:
(i) working with management of the Issuer and the Company to define the future
state execution strategy; (ii) assisting in developing and implementing the
financial controls and back office support of the consolidated entities; and
(iii) developing and assisting in defining and capturing the targeted
opportunities for the combined entities.

 

Working with senior management, AlixPartners will have an integral role
(together with the senior management team) in implementing the consolidation
with full access to corporate information, each subsidiary’s management team and
the back office. AlixPartners will participate in appropriate senior management
meetings and providing advice with the goal of assisting in the successful
integration of the businesses. Prior to the termination of this Commitment
Letter and after the receipt of a customary non-disclosure agreement but prior
to the date of the launch of the first Well-Marketed, Underwritten Public
Offering, the Issuer will provide AlixPartners with permission to share
information (other than material non-public information of the Issuer) regarding
their engagement with the Investor. The Issuer shall have the right to terminate
its engagement with AlixPartners immediately upon termination of this Commitment
Letter. For the avoidance of doubt, the Issuer will have no obligation to
disclose material non-public information of the Issuer as a result of
AlixPartners’ sharing information regarding their engagement with the Investor.

 

 

Page 12

 

For the avoidance of doubt, the engagement of AlixPartners and the performance
by AlixPartners and any of the Issuer or the Company in accordance with the
foregoing two paragraphs shall not be a condition to the obligations of the
Investor to consummate the Transactions, but the Investor shall be entitled to
indemnification pursuant to Section 7 for any breach of such provision.

 

The Investor agrees to indemnify and hold harmless the Issuer and its respective
affiliates, officers, directors, employees, agents, controlling persons,
members, agents and representatives and their successors and assigns from and
against any and all losses, claims, damages, liabilities and expenses, joint or
several, to which any such person may become subject arising out of or in
connection with any claim, actions, suits, inquiries, litigation, investigation
or proceeding relating to AlixPartners’ sharing information regarding their
engagement with the Investor.

 

10.         Miscellaneous.

 

This Commitment Letter shall not be assignable by any party without the prior
written consent of each other party hereto (and any attempted assignment without
such consent shall be null and void), is intended to be solely for the benefit
of the parties hereto (and Indemnified Persons), and is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons). The Investor may assign its commitment
hereunder (subject to the provisions set forth in this Commitment Letter) to one
or more prospective affiliates or funds controlled by affiliates of the
Investor, provided that such Investor shall not be released from the commitment
hereunder so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the Closing Date. This Commitment Letter may
not be amended or any provision hereof waived or modified except by an
instrument in writing signed by each of the parties hereto. No failure or delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right, power or privilege, nor any single or partial exercise of any
right, power or privilege, preclude any further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
are cumulative and, unless provided otherwise in this Commitment Letter, are not
exclusive of any rights or remedies that any party may otherwise have at law or
in equity. This Commitment Letter may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
Section headings used herein are for convenience of reference only, are not part
of this Commitment Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter. If any term,
condition or other provision of this Commitment Letter is determined by a court
of competent jurisdiction to be invalid, illegal or incapable of being enforced
by any rule of law or public policy, all other terms, provisions and conditions
of this Commitment Letter shall nevertheless remain in full force and effect.
This Commitment Letter and the Fee Letter contain the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
understandings, whether written or oral, between the parties hereto with respect
to the Investment and the Subject Securities. THIS COMMITMENT LETTER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK; provided that, (A) the interpretation of the definition of “Material
Adverse Effect” (and whether or not a Material Adverse Effect has occurred),
(B) the determination of the accuracy of any COMPANY Representation and whether
as a result of any inaccuracy thereof THE ISSUER PARTIES have the right to
terminate THEIR obligations under or not to close the merger Agreement and
(C) the determination of whether the MERGER HAS been consummated in accordance
with the terms of the merger Agreement, in each case shall be governed by, and
construed in accordance with, the laws of the State of DELAWARE, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. The parties hereto recognize and acknowledge that a breach of this
Commitment Letter will cause irreparable and material loss and damage to the
other parties hereto as to which such other parties will not have an adequate
remedy at law or in damages and that, accordingly, the parties hereto agree (a)
that the issuance of an injunction or other equitable remedy, shall be an
appropriate remedy for any such breach and that any such remedy shall not be
deemed to be the exclusive remedy for a breach by any party of this Commitment
Letter but shall be in addition to any other remedy available to the
non-breaching parties in law or in equity, and (b) to reimburse the
non-breaching party seeking enforcement hereunder for the expenses and fees
(professional and otherwise) which are incurred and paid by such parties in
connection with any legal proceedings in which enforcement of this Commitment
Letter is sought. For the avoidance of doubt, the failure or breach of the
Restricted Entities’ obligations and agreements set forth in the Transaction
Documents that are not conditions to the Investor’s obligations under the
Transaction Documents shall nevertheless be subject to specific performance, as
set forth above; provided, however, any such grant of specific performance shall
not directly or indirectly delay the consummation of the Transactions.

 

 

Page 13

 

11.         Jurisdiction.

 

Each party hereto hereby irrevocably and unconditionally (a) submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the County of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby, and agrees that all claims in respect of any
such action or proceeding may be heard and determined only in such New York
State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby in any New York
State court or in any such Federal court, (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court, and (d) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that service of any process, summons,
notice or document by registered mail addressed to you or us shall be effective
service of process for any suit, action or proceeding brought in any such court.

 

 

Page 14

 

12.         Waiver of Jury Trial.

 

EACH PARTY HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED
TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE PERFORMANCE
OF SERVICES HEREUNDER OR THEREUNDER.

 

13.         Confidentiality.

 

This Commitment Letter is delivered to Parent, the Issuer and the Manager on the
understanding that neither this Commitment Letter nor the Fee Letter nor any of
their terms or substance, shall be disclosed, directly or indirectly, by Parent,
the Issuer or the Manager to any other person except (a) to its officers,
directors, employees, attorneys, accountants and advisors who are directly
involved in the consideration of this matter or (b) as required by applicable
law or compulsory legal process (in which case it agrees to inform us promptly
thereof); provided that it may disclose this Commitment Letter and the contents
hereof (but not the Fee Letter or the contents thereof other than pursuant to
clause (i) and (iv) below, which in each case, will be redacted to remove all
commercially sensitive terms) (i) to the Company and its subsidiaries and their
affiliates and their respective officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter, in each case on a confidential and need-to-know basis (ii) in any
prospectus or other offering memorandum relating to the Subject Securities and
the Investment, (iii) to any rating agencies; provided that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and the
contents thereof) after the Closing Date and (iv) to any lenders or prospective
lenders and their participants who may be providing financing pursuant to the
Senior Facility.

 

14.         Surviving Provisions.

 

Sections 7, 8, 10, 11, 12, 13 and 14 of this Commitment Letter shall remain in
full force and effect regardless of whether the SPA and the Definitive Documents
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the Investor’s commitments hereunder and our agreements to
perform the services described herein; provided that your obligations under this
Commitment Letter and the Fee Letter, other than those provisions relating to
confidentiality and information, shall automatically terminate and be superseded
by the SPA and the Definitive Documents relating to the Investment and the
Subject Securities upon the initial funding thereunder, and you shall
automatically be released from all liability in connection therewith at such
time.

 

 

Page 15

 

15.         Board Appointments.

 

For so long as it owns at least $25 million (face amount) of Convertible
Preferred Securities, the Investor shall be entitled to appoint one (1)
independent director to the Issuer’s Board of Directors and one (1) Board
observer. After the receipt of a customary non-disclosure agreement, such Board
observer and independent director shall be appointed within five (5) business
days of the date hereof and shall be subject to removal in the event this
Commitment Letter is terminated without the Investor acquiring at least $25
million of the Convertible Preferred Securities in accordance with the terms of
this Commitment Letter. Any person to be appointed as the independent director
of Investor shall (i) meet the definition of “independent director” set forth in
the rules and regulations of the NYSE for companies listed on the NYSE and
applicable regulations promulgated by the SEC, and (ii) satisfy the reasonable
criteria set forth in the Board charter. If such independent director is
appointed to the Board of Directors by the Investor, he or she shall be subject
to removal if the Investor does not acquire at least $25 million of Convertible
Preferred Securities in accordance with the terms of the Commitment Letter.

 

16.         Acceptance and Termination.

 

If the foregoing correctly sets forth our agreement, please indicate your, the
Manager’s and Parent’s acceptance of the terms of this Commitment Letter and of
the Fee Letter by returning to us executed counterparts hereof and of the Fee
Letter not later than 10:00 a.m., New York City time, on January 16, 2014. The
Investor’s commitments hereunder, and our agreements to perform the services
described herein, will expire automatically and without further action or notice
and without further obligation to any Issuer Party or the Manager at such time
in the event that we have not received such executed counterparts in accordance
with the immediately preceding sentence. In the event that the Merger Agreement
is terminated without the consummation of the Merger having occurred, each of
the Investor and the Issuer may, in its sole discretion and with prior written
notice to the other, terminate this Commitment Letter and the Investor’s
commitments hereunder and agreements to perform services described herein
without further obligation to any Issuer Party or the Manager other than those
that expressly survive Termination pursuant to Section 14 of this Commitment
Letter; provided, however, that no party hereunder may terminate this Commitment
Letter if it is in material breach of its obligations hereunder. In the event
that the Merger has not occurred by September 1, 2014 (subject to extension for
up to three (3) one-month increments therefrom, being October 1, 2014, November
1, 2014 and December 1, 2014, in each case in accordance with the Merger
Agreement), the Investor may, in its sole discretion and with prior written
notice, terminate this Commitment Letter and the Investor’s commitments
hereunder and agreements to perform services described herein without further
obligation to any Issuer Party or the Manager other than those that expressly
survive Termination pursuant to Section 14 of this Commitment Letter.
“Termination” shall mean any termination of this Commitment Letter in accordance
with this Section 16.

 

[Remainder of this page intentionally left blank]

 

 

 

 

We are pleased to have been given the opportunity to assist you in connection
with the Investment.

 

  Very truly yours,       LUXOR CAPITAL GROUP, LP         By /s/ Norris Nissim  
Name: Norris Nissim   Title: General Counsel

 

Signature Page to the Commitment Letter

 

 

 

 

Accepted and agreed to as of
the date first above written:

RCS Capital Corporation

 

By /s/ Edward Michael Weil, Jr. Name: Edward Michael Weil, Jr. Title: President

 

RCAP Holdings, LLC

 

By /s/ William M. Kahane Name: William M. Kahane Title: Managing Member

 

RCS CAPITAL MANAGEMENT, LLC

 

By /s/ William M. Kahane Name: William M. Kahane Title: Managing Member

 

Signature Page to the Commitment Letter

 

 

 

 

Schedule 1

 

·In connection with the Merger, approval of the Company’s Continuing Membership
Application by FINRA pursuant to FINRA (NASD) Rule 1017(a)(4)

 

·SEC, FINRA and NYSE clearances or approvals, as applicable, with respect to the
Well-Marketed, Underwritten Public Offering

 

·In connection with the Merger, the observance of the waiting period in
connection with the Hart-Scott-Rodino Antitrust Improvements Act

 

·In connection with the Investment, the observance of the waiting period in
connection with the Hart-Scott-Rodino Antitrust Improvements Act

 

 

 

 

Schedule 2

 

·In connection with the Merger, approval of the Company’s Continuing Membership
Application by FINRA pursuant to FINRA (NASD) Rule 1017(a)(4)

 

·In connection with the Investment, the observance of the waiting period in
connection with the Hart-Scott-Rodino Antitrust Improvements Act

 

 

 

 

EXHIBIT A

 

SUMMARY OF TERMS FOR

CONVERTIBLE NOTES OF

RCS CAPITAL CORPORATION

 

The following is a summary of terms and conditions for the issuance of
convertible notes by RCS Capital Corporation to certain affiliates of Luxor
Capital Group LP.

 

Issuer:

RCS Capital Corporation (the “Issuer”) (NYSE:RCAP)

 

Issue:

Convertible Notes (the “Convertible Notes”)

 

Net proceeds:

$80 million

 

Investor:

Certain affiliates of Luxor Capital Group, LP (the “Investor”) who are
accredited investors

 

Maturity:

7.5 years (presumed to be six months beyond last bank debt maturity) (the
“Maturity Date”). The Convertible Notes shall not be callable.

 

Par Value: One thousand dollars ($1,000)

Purchase Price

$666.67 per $1,000 Par Value

 

Interest:

Five percent (5%) per annum on the Par Value, payable in cash on a quarterly
basis, in arrears (the “Interest”)

 

Rank/Security/ Guarantee/Subordination:

The Convertible Notes will be senior unsecured obligations of the Issuer;
provided, however, that the Convertible Notes will be expressly subordinated to
the Senior Facility (as defined in that certain Commitment Letter (the
“Commitment Letter”) and any refinancing thereof. To the extent that any
indebtedness of the Issuer (other than the Senior Facility or any senior
indebtedness of the Issuer refinancing the Senior Facility) is guaranteed by any
of the Issuer’s existing and future domestic subsidiaries, the Investor will
receive the same guarantees on a pari passu basis, unless such guarantees are
prohibited by the Senior Facility (in which case, such guarantees shall not be
provided to any other such indebtedness).

 

Conversion by Investor: At the Investor’s option, and subject to FINRA share cap
and the approval of the Company’s stockholders to the extent required by the
NYSE Listed Company Manual, if any, and to the extent permitted by the Senior
Facility, all or any portion of the then outstanding Convertible Notes may be
converted into a number of shares of Issuer common stock at the Conversion
Price.  The Conversion Price shall initially be 115% of the one-day VWAP of the
Issuer’s Class A common stock on the trading day immediately prior to the
announcement of Project Clifford (the “Conversion Price”).

 

 

 

 

Anti-Dilution:

The Conversion Price shall be subject to adjustment pursuant to customary
anti-dilution provisions. In addition, if in connection with the first
Well-Marketed, Underwritten Public Offering of Common Stock after the date of
the Commitment Letter related to this Convertible Notes Term Sheet (as defined
in the Commitment Letter), the common stock is sold to the public at a price
lower than the one-day VWAP of the Issuer’s common stock on the trading day
immediately prior to the announcement of Project Clifford, the Conversion Price
shall be adjusted to equal 115% of the price at which the Issuer’s common stock
is sold to the public in the Well-Marketed, Underwritten Public Offering (and,
for the avoidance of doubt, shall remain subject to additional adjustments). A
“Well-Marketed, Underwritten Public Offering” means a broadly marketed, SEC
registered public offering, pursuant to a firm commitment underwriting led by
one or more nationally recognized investment banks.

 

Registration Rights:

The Issuer agrees that within forty-five (45) days following the date of
issuance of the Convertible Notes (the “Closing Date”), it will file with the
SEC a continuously effective resale Registration Statement (subject to customary
blackout periods) for the Convertible Notes and all shares of common stock
issuable underlying the Convertible Notes. In addition, the Issuer shall use its
reasonable best efforts to have the Registration Statement declared effective at
the earlier of (i) one hundred-twenty (120) days from the Closing Date or (ii)
five (5) days after receiving a no-review status from the SEC.

 

Covenants:

Customary negative covenants (made by the Issuer and each guarantor) materially
consistent with a typical high yield covenant package and the negative covenants
in the Senior Facility, reasonably acceptable to the Investor.

 

Events of Default:

Customary events of default materially consistent with the Senior Facility (but
including defaults under the Senior Facility), reasonably acceptable to the
Investor.

 

Certain Remedies:

In the event that: (i) the Convertible Notes are not converted and become due
(whether at maturity, upon an event of default or otherwise) or (ii) there is a
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Issuer, or a sale of all or substantially all of the Issuer’s assets or
business, the Investor will be entitled to the sum of the principal amount and
accrued and unpaid Interest earned on the Convertible Notes (together, the
“Investment Return”), prior and in preference to any payments made to equity
holders of the Issuer.

 

Investor Put:

None, except at the option of the Investor, for all or part of its Convertible
Notes, in the event of:

 

·   a Delisting Event (as defined below); or

·   a Qualifying Change of Control (as defined below) of the Issuer,

 

in each case in exchange for the Investment Return (subject to rights of record
holders to receive interest for any interest payment date on or prior to the put
date).

 

 

 

 

Delisting Event:

A Delisting Event shall be deemed to have occurred if the common stock of the
Issuer is no longer listed and trading on a national securities exchange
registered under the Exchange Act of 1934, as amended (the “Exchange Act”).

 

Change of Control:

A “Change of Control” will be deemed to have occurred if any of the following
occurs:

 

(a) any “person” or “group” (other than current holders of Class B Common Stock
or their affiliates) is or becomes the “beneficial owner,” directly or
indirectly, of shares of the Issuer’s common stock, voting or otherwise,
representing 50% or more of the total voting power or economic interests of all
outstanding classes of the Issuer’s common stock, voting or otherwise; or (b)
the Issuer consolidates with, or merges with or into, another person or the
Issuer sells, assigns, conveys, transfers, leases or otherwise disposes of all
or substantially all of the Issuer’s assets, or any person consolidates with, or
merges with or into, the Issuer, in any such event other than pursuant to a
transaction in which the persons that “beneficially owned,” directly or
indirectly, the shares of the Issuer’s common stock, voting or otherwise,
immediately prior to such transaction “beneficially own,” directly or
indirectly, shares of the Issuer’s voting stock representing at least a majority
of the total voting power of all outstanding classes of voting stock of the
continuing or surviving or transferee person (or any parent thereof) immediately
after giving effect to such transaction (all such terms having the meanings
ascribed thereto in publicly-traded convertible securities of corporate issuers
in the U.S. securities markets).

 

“Qualifying Change of Control” means any Change of Control other than any
merger, consolidation, assignment, conveyance, sale, transfer, lease or other
disposition constituting a Change of Control in which at least 90% of the
consideration paid for the Issuer’s common shares, excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights, consists of shares of common stock listed and trading on a national
securities exchange registered under the Exchange Act, or which will be so
listed and admitted immediately following such transaction and, as a result of
such transaction, the Convertible Notes will become convertible into such shares
of such common stock.

 

 

 

 

Prepayment:

Without the consent of the Investor, the Issuer may not repay any portion of the
Convertible Notes, other than accrued Interest, prior to the Maturity Date. With
the consent of the Investor, the Issuer may pay the Investment Return in whole
or in part at any time without premium or penalty upon 10 days’ written notice,
to the extent permitted by the Senior Facility. Any partial prepayments shall be
applied to the Investment Return related to the principal amount being prepaid.

 

Tax Matters:

Notwithstanding anything to the contrary contained herein, the Issuer agrees
that it shall cooperate in good faith with the Investor and its tax counsel to
structure the terms of the Convertible Notes and the Investor’s other economic
and legal arrangements with respect to the Issuer in manner designed to enable
any interest paid to any affiliate of the Investor treated as a non-U.S. person
for U.S. federal income tax purposes to qualify for the “portfolio interest”
exemption under section 871(h) or 881(c) of the Internal Revenue Code of 1986,
as amended; provided, however, no such restructuring shall adversely impact the
economics of the Convertible Notes to the Issuer or otherwise modify the
Convertible Notes in a manner inconsistent with the terms and conditions of the
Senior Facilities Term Sheet. For the avoidance of doubt, such restructuring
shall not be a condition precedent to the funding of the Investment on the
Closing Date.

 

Amendment,

Modification, Waiver:

The Convertible Notes may not be amended or modified, and no agreement,
covenant, condition or provision therein may be waived, without the consent of
the holders of the majority of the par value of the Convertible Notes and no
amendments of “sacred rights” except with the consent of each noteholder
affected thereby.

 

 

 

 

EXHIBIT B

 

SUMMARY OF TERMS FOR

CONVERTIBLE PREFERRED EQUITY OF

RCS CAPITAL CORPORATION


 

The following is a summary of terms and conditions for the issuance of
convertible preferred equity by RCS Capital Corporation to certain affiliates of
Luxor Capital Group LP

 

Issuer:

RCS Capital Corporation (the “Issuer”) (NYSE:RCAP)

 

Issue:

Convertible Preferred Securities (the “Convertible Preferred Securities”)



    Net Proceeds:

$240 million

 

Investor:

Certain affiliates of Luxor Capital Group LP (the “Investor”) who are accredited
investors

 

Purchase Price:

88.89% of the Liquidation Preference per share

 

Rank:

Senior to all other equity of the Issuer other than preferred stock which is
issued on parity with the Convertible Preferred Securities that is issued in
accordance with the terms of the Convertible Preferred Securities. The
Convertible Preferred Securities will be subordinate to and junior in right of
payment to the prior payment of all indebtedness of the Issuer (whether
outstanding on the date of the incurrence of the Convertible Preferred
Securities or thereafter created, incurred or assumed).

 

Dividends: The Convertible Preferred Securities shall be entitled to a dividend,
payable in cash, at an annual rate of seven percent (7.00%) on the Liquidation
Preference. The dividends shall be cumulative and, to the extent legally
declared, dividends shall be paid monthly, in arrears. To the extent a monthly
dividend is not paid in cash on a dividend payment date, such dividend shall
cumulate at a rate of 8.00% per annum on the Liquidation Preference rather than
the 7.00% per annum stated rate.  In addition, beginning 24 months after the
Closing Date, if the Issuer is more than 18 months in arrears on the payment of
dividends and such arrearages are not the result of any prohibition on the
payment of dividends under  restricted junior payments provisions (taking into
account any materiality thresholds, baskets and other exceptions and
qualifications) of the Senior Facility (as defined in the Commitment Letter to
which this term sheet forms a part (the “Commitment Letter”)) or any senior
indebtedness of the Issuer refinancing the Senior Facility or the payment
thereof is otherwise prohibited by law, the Investor shall be entitled to
appoint an additional director (who need not be independent) to the Issuer’s
Board of Directors, which director’s term shall end upon the Issuer becoming
current with respect to dividends. Notwithstanding the foregoing, the right to
appoint such an additional director shall terminate if any holder of Convertible
Preferred Securities exercises a put of any Convertible Preferred Securities to
the Existing Member (as defined in the Fee Letter).

 

 

 

 

 

The Convertible Preferred Securities shall participate on an as converted basis
in dividends, if any, in excess of seven percent (7.00%) per annum over the
then-current Fixed Conversion Price.

 

For the avoidance of doubt, the Issuer shall not be obligated to pay in cash any
dividends on the Convertible Preferred Securities to the extent restricted by
the Senior Facility, but such dividends shall continue to accrue (at the 8.00%
rate).

 

Conversion:

Beginning immediately following their issuance, (the “Conversion Date”), the
Convertible Preferred Securities shall be convertible and/or exchangeable into
Issuer common stock as follows:

 

The Investor shall have the unilateral right to require the Issuer to convert
some or all of the Convertible Preferred Securities and the Issuer shall then,
subject to the FINRA share cap and the applicable limitations set forth in the
NYSE Listed Company Manual, if any, convert the number of shares so selected by
the Investor into shares of the Issuer’s common stock obtained by dividing the
aggregate Liquidation Preference of the Convertible Preferred Securities by the
Conversion Price;



provided, however, with respect to a conversion of the Convertible Preferred
Securities in no event shall the Investor be obligated to accept Issuer’s common
stock resulting in the ownership by the Investor of more than 9.9% of the
Issuer’s common stock outstanding at such time of conversion (for purposes of
Section 16 under the Exchange Act).

 

The Convertible Preferred Securities shall not be otherwise redeemable.

 

For purposes hereof:

 

“Liquidation Preference” on a per share basis will equal the one-day VWAP of the
Issuer’s Class A common stock on the trading day immediately prior to the
announcement of Project Clifford.

 

“Fixed Conversion Price” on a per share basis shall initially equal 110% of the
initial Liquidation Preference, as may be adjusted from time to time.

 

“Conversion Price” on a per share basis, means the lowest of (i) a 2% discount
to VWAP of the Issuer’s common stock for the ten (10) trading days prior to date
of Investor’s election to convert, (ii) a 2% discount to closing price of the
Issuer’s common stock on the date of Investor’s election to convert, and (iii)
subject to the Anti-dilution and Price Protection, the Fixed Conversion Price.

 

Mandatory Conversion: If at any time after the first 24 months after the Closing
Date, (i) both the 1-day VWAP and the daily closing price of the Issuer’s common
stock for the thirty (30) consecutive trading days prior exceeds 2.5x the Fixed
Conversion Price and (ii) at least $10 million of the Issuer’s common stock is
traded each day for a period of thirty (30) consecutive trading days (excluding
any half trading days), then, at the option of the Issuer, the Investor shall be
required to convert the Convertible Preferred Securities into shares of Issuer’s
Class A common stock; provided, however, that in no event shall the Investor be
obligated to accept Issuer’s common stock resulting in the ownership by the
Investor of more than 9.9% of the Issuer’s common stock outstanding at such time
of conversion (for purposes of Section 16 under the Exchange Act).

 

 

 

 

Anti-dilution and
Price Protection:

The Conversion Price shall be subject to adjustment pursuant to customary
anti-dilution provisions. In addition, if in connection with the first
Well-Marketed, Underwritten Public Offering of Common Stock after the date of
the Commitment Letter related to this Convertible Preferred Securities Term
Sheet (as defined in the Commitment Letter), the common stock is sold to the
public at a price lower than the then current Fixed Conversion Price, the Fixed
Conversion Price shall be adjusted to equal to 110% of such price (and, for the
avoidance of doubt, shall remain subject to additional adjustments).

 

Dividends:

While the Convertible Preferred Securities are outstanding, if (a) the
consolidated leverage ratio is greater than 3.0x LTM Adjusted EBITDA or (b) the
consolidated fixed charge coverage ratio (including preferred equity) is greater
than 2.0x, no dividends will be declared or paid on any class of Issuer equity
securities (other than the Convertible Preferred Securities).

 

“LTM Adjusted EBITDA” means net income, plus interest expense, plus tax expense,
plus depreciation and amortization expense, plus employee share-based
compensation expense, plus acquisition and integration related expenses and plus
equity issuance and related offering costs.

 

Registration Rights The Issuer agrees that within forty-five (45) days following
the date of issuance of the Convertible Preferred Securities (the “Closing
Date”), it will file with the SEC a continuously effective resale Registration
Statement (subject to customary blackout periods) for the Convertible Preferred
Securities and all shares of common stock issuable underlying the Convertible
Preferred Securities.  In addition, the Issuer shall use its reasonable best
efforts to have the Registration Statement declared effective at the earlier of
(i) one hundred-twenty (120) days from the Closing Date or (ii) five (5) days
after receiving a no-review status from the SEC.

Covenants:

Customary negative covenants (made by the Issuer and each Restricted Subsidiary)
materially consistent with a typical “shareholders agreement” for a “controlled
entity” and not more restrictive to the Issuer than the negative covenants in
the Second Lien Facility (or, if never entered into, a typical second lien
facility), reasonably acceptable to the Investor, and specifically including:

 

·     incurrence of indebtedness or guarantees above 4.0x LTM Adjusted EBITDA;

·     issuances of any senior equity securities and issuances of any parity
shares that are not perpetual or that are equity linked;

·     any change to the size of the Issuer’s Board of Directors;

·     amending organizational documents; and

·     transactions with affiliates outside of the ordinary course of business.



 

 

 

 

Board Seats:

For so long as it owns at least $25 million (face amount) of Convertible
Preferred Securities, the Investor shall be entitled to appoint one (1)
independent director to the Issuer’s Board of Directors, and, subject to the
receipt of a customary non-disclosure agreement, one (1) Board observer),
provided, however, this obligation will be deemed satisfied to the extent such
appointments are made in accordance with the Commitment Letter. Any person to be
appointed as the independent director of Investor shall meet the definition of
“independent director” set forth in the rules and regulations of the NYSE for
companies listed on the NYSE and applicable regulations promulgated by the SEC,
and (ii) satisfy the reasonable criteria set forth in the Board charter.
Notwithstanding the above, for so long as it owns at least $25 million (face
amount) of Convertible Preferred Securities, if there is a Bankruptcy Event or
an acceleration of the outstanding obligations of the Issuer under the Senior
Facilities, the Investor shall be entitled to appoint one (1) additional
director to the Issuer’s Board of Directors, which director’s term shall end
upon the Issuer curing such acceleration.

 

“Bankruptcy Event” means either:

 

(a)        the Issuer, pursuant to or within the meaning of Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
custodian of it or for all or substantially all of its property; (iv) makes a
general assignment for the benefit of its creditors; or (v) generally is not
paying its debts as they become due; or

 

(b)        a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law, which remains unstayed and in effect for 60 consecutive days,
that: (i) is for relief against the Issuer in an involuntary case; (ii) appoints
a custodian of the Issuer or for all or substantially all of the property of the
Issuer; or (iii) orders the liquidation of the Issuer.

 

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.

 

For the avoidance of doubt, when taken together with all the other rights to
appoint directors to the Board of Directors of the Issuer, the holders of the
Convertible Preferred Securities shall not be entitled to appoint a number of
directors equal to 50% or more of the total number of seats on the Board.

 

Tax Matters: Notwithstanding anything to the contrary contained herein, the
Issuer agrees that it shall cooperate in good faith with the Investor and its
tax counsel to structure (including any necessary restructuring or amendment of)
the terms of the Convertible Preferred Securities as necessary and/or advisable,
to minimize the tax risks to the Investor, provided, however, no such
restructuring shall adversely impact the economics of the Convertible Preferred
Securities to the Issuer or otherwise modify the Convertible Preferred
Securities in a manner inconsistent with the terms and conditions of the Senior
Facilities Term Sheet. For the avoidance of doubt, such restructuring shall not
be a condition precedent to the funding of the Investment on the Closing Date.

 

 

 

 

EXHIBIT C

 

SUMMARY OF TERMS FOR
INVESTMENT IN COMMON EQUITY OF
RCS CAPITAL CORPORATION

 

The following is a summary of terms and conditions for the proposed issuance of
common stock by RCS Capital Corporation to certain affiliates of Luxor Capital
Group LP.

 

Issuer:

RCS Capital Corporation (the “Issuer”) (NYSE:RCAP)

 

Investment:

Investor agrees to purchase, in a private placement on a one-time basis, either:
(a) if the Issuer raises $150 million or more (gross proceeds) in a
Well-Marketed, Underwritten Public Offering of the Issuer’s common stock (the
“New Stock”) prior to September 30, 2014, $50 million of New Stock (which,
together with the gross proceeds of the Well-Marketed, Underwritten Public
Offering and the Member Investment (defined below) will equal at least $210
million in proceeds to the Issuer) or (b) if the Issuer raises less than $150
million (gross proceeds) in a Well-Marketed, Underwritten Public Offering, an
amount of New Stock equal to one-third of the gross proceeds to the Issuer.
“Well-Marketed, Underwritten Public Offering” means a broadly marketed, SEC
registered, public offering, pursuant to a firm commitment underwriting led by
one or more nationally recognized investment banks. For the avoidance of doubt,
Investor will acquire the New Stock on the later to occur of the closing of the
Well-Marketed, Underwritten Public Offering or the Closing Date (defined below).

 

Purchase Price:

The same per share purchase price offered to the public as set forth in the
Well-Marketed, Underwritten Public Offering

 

Investor:

Certain affiliates of Luxor Capital Group LP (the “Investor”) who are accredited
investors

 

Registration Rights:

Investor acknowledges that it will be issued the New Stock in a private
placement. The Issuer agrees that within forty-five (45) days following the date
of issuance of the New Stock (the “Closing Date”), it will file with the SEC a
continuously effective resale Registration Statement (subject to customary
blackout periods) for the New Stock. In addition, the Issuer shall use its
reasonable best efforts to have the Registration Statement declared effective at
the earlier of (i) one hundred-twenty (120) days from the Closing Date or (ii)
five (5) days after receiving a no-review status from the SEC.

 

Conditions Precedent:

The current Members of RCAP Holdings, LLC will acquire at least $10 million of
New Stock at the same time as Investor (the “Member Investment”).


The consummation of a Well-Marketed, Underwritten Public Offering.

 

 

 

 

EXHIBIT D

 

SUMMARY OF TERMS FOR

SHARES OF SERIES D PREFERRED STOCK OF

RCS CAPITAL CORPORATION


 

The following is a summary of terms and conditions for the issuance of shares of
Series D Preferred Stock (the “Series D Shares”) by RCS Capital Corporation to
certain affiliates of Luxor Capital Group LP

 

Issuer:

RCS Capital Corporation (the “Issuer”) (NYSE:RCAP)

 

Issue:

Series D Preferred Stock (the “Series D Shares”)



    Net Proceeds:

As set forth in the Commitment Letter

 

Investor:

Certain affiliates of Luxor Capital Group LP (the “Investor”) who are accredited
investors

 

Purchase Price:

If the Series D Shares are acquired in lieu of the Convertible Preferred
Securities, 88.89% of the Exchange Amount per share. If the Series D Shares are
acquired in lieu of the Convertible Notes or as a result of the Investor’s
purchase of an additional $120 million of Exchange Amount of Series D Shares, as
contemplated by the second clause (c) of Section 1 of the Commitment Letter,
66.67% of the Exchange Amount per share.

 

Rank:

Senior to all existing shares of Series A Common Stock and Series B Common Stock
of the Issuer and junior to any series of preferred stock of the Issuer.

 

Voting:

 

Except as set forth below under the caption “Dividends,” holders of the Series D
Shares will not be entitled to vote to elect members of the Issuer’s Board of
Directors or on matters of corporate governance or operations.

 

Dividends:

The Series D Shares shall be entitled to a non-cumulative cash dividend, payable
in cash, at the election of the Issuer, at an annual rate of seven percent
(7.00%) on the Exchange Amount and if not paid in cash, will nevertheless be
entitled to a dividend payable in additional Series D Shares at an annual rate
of eight (8.00%); provided that, in no instance will the Issuer issue additional
Series D Shares unless the issuance of such Series D Shares are duly authorized,
validly issued, and nonassessable and have been issued in compliance in with all
applicable securities laws.

 

To the extent legally declared, dividends shall be paid monthly, in arrears.

 

 

 

 

 

In addition, beginning 24 months after the Closing Date, if the Issuer is more
than 18 months in arrears on the payment of dividends and such arrearages are
not the result of any prohibition on the payment of dividends under restricted
junior payments provisions (taking into account any materiality thresholds,
baskets and other exceptions and qualifications) of the Senior Facility (as
defined in the Commitment Letter to which this term sheet forms a part (the
“Commitment Letter”)) or any senior indebtedness of the Issuer refinancing the
Senior Facility or the payment thereof is otherwise prohibited by law, the
Investor shall be entitled to appoint an additional director (who need not be
independent) to the Issuer’s Board of Directors, which director’s term shall end
upon the Issuer becoming current with respect to dividends. Notwithstanding the
foregoing, the right to appoint such an additional director shall terminate if
any holder of Series D Shares exercises a put of any Series D Shares to the
Existing Member (as defined in the Fee Letter).

 

The Series D Shares shall participate, on an as exchanged basis, in dividends,
if any, in excess of seven percent (7.00%) per annum over the then-current Fixed
Exchange Price.

 

For the avoidance of doubt, the Issuer shall not be obligated to pay in cash any
dividends on the Series D Shares to the extent restricted by the Senior
Facility, but such dividends shall continue to accrue (at the 8.00% rate).

 

Exchange:

Beginning immediately following their issuance, (the “Exchange Date”), the
Investor shall have the unilateral right to require the Issuer to exchange some
or all of the Series D Shares and the Issuer shall then, subject to the FINRA
share cap and the applicable limitations set forth in the NYSE Listed Company
Manual, if any, exchange the number of shares so selected by the Investor into
shares of the Issuer’s Class A common stock (the “Class A Shares”) obtained by
dividing the aggregate Exchange Amount of the Series D Shares by the Exchange
Price; provided, however, with respect to an exchange of the Series D Shares in
no event shall the Investor be obligated to accept Class A Shares resulting in
the ownership by the Investor of more than 9.9% of the Issuer’s common stock
outstanding at such time of exchange (for purposes of Section 16 under the
Exchange Act); provided, further, that the foregoing provision will not entitle
or be deemed to entitle the Investor to receive cash in lieu of Class A Shares.

 

The Series D Shares shall not be otherwise redeemable.

 

For purposes hereof:

 

“Exchange Amount” on a per share basis will equal the one-day VWAP of the
Issuer’s Class A common stock on the trading day immediately prior to the
announcement of Project Clifford, as adjusted to include any accrued dividends
at the 8.00% rate.

 

“Fixed Exchange Price” on a per share basis shall initially equal 110% of the
initial Exchange Amount, as may be adjusted from time to time.

 

“Exchange Price” on a per share basis, means the lowest of (i) a 2% discount to
VWAP of the Issuer’s common stock for the ten (10) trading days prior to date of
Investor’s election to exchange, (ii) a 2% discount to closing price of the
Issuer’s common stock on the date of Investor’s election to exchange, and (iii)
subject to the Anti-dilution and Price Protection, the Fixed Exchange Price.

 

 

 

 

Anti-dilution and
Price Protection:

The Exchange Price shall be subject to adjustment pursuant to customary
anti-dilution provisions. In addition, if in connection with the first
Well-Marketed, Underwritten Public Offering of Common Stock after the date of
the Commitment Letter, the common stock is sold to the public at a price lower
than the then current Fixed Exchange Price, the Fixed Exchange Price shall be
adjusted to equal to 110% of such price (and, for the avoidance of doubt, shall
remain subject to additional adjustments).

 

Dividends:

While the Series D Shares are outstanding, if (a) the consolidated leverage
ratio is greater than 3.0x LTM Adjusted EBITDA or (b) the consolidated fixed
charge coverage ratio (including preferred equity) is greater than 2.0x, no
dividends will be declared or paid on any class of Issuer equity securities
(other than the Series D Shares).

 

“LTM Adjusted EBITDA” means net income, plus interest expense, plus tax expense,
plus depreciation and amortization expense, plus employee share-based
compensation expense, plus acquisition and integration related expenses and plus
equity issuance and related offering costs.

  

Registration Rights The Issuer agrees that within forty-five (45) days following
the date of issuance of the Series D Shares (the “Closing Date”), it will file
with the SEC a continuously effective resale Registration Statement (subject to
customary blackout periods) for the Series D Shares and all shares of common
stock issuable underlying the Series D Shares.  In addition, the Issuer shall
use its reasonable best efforts to have the Registration Statement declared
effective at the earlier of (i) one hundred-twenty (120) days from the Closing
Date or (ii) five (5) days after receiving a no-review status from the SEC.    
Covenants

Negative covenants in respect of:

 

•          incurrence of indebtedness or guarantees above 4.0x LTM Adjusted
EBITDA;

•          issuances of any senior equity securities and issuances of any parity
shares that are not perpetual or that are equity linked;

 

Board Seats:

For so long as it owns at least $25 million (face amount) of Series D Shares,
the Investor shall be entitled to appoint one (1) independent director to the
Issuer’s Board of Directors, and, subject to the receipt of a customary
non-disclosure agreement, one (1) Board observer), provided, however, this
obligation will be deemed satisfied to the extent such appointments are made in
accordance with the Commitment Letter. Any person to be appointed as the
independent director of Investor shall meet the definition of “independent
director” set forth in the rules and regulations of the NYSE for companies
listed on the NYSE and applicable regulations promulgated by the SEC, and (ii)
satisfy the reasonable criteria set forth in the Board charter. Notwithstanding
the above, for so long as it owns at least $25 million (face amount) of Series D
Shares, if there is a Bankruptcy Event or an acceleration of the outstanding
obligations of the Issuer under the Senior Facilities, the Investor shall be
entitled to appoint one (1) additional director to the Issuer’s Board of
Directors, which director’s term shall end upon the Issuer curing such
acceleration. 

 



 

 

 

 

 

“Bankruptcy Event” means either:

 

(a)         the Issuer, pursuant to or within the meaning of Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
custodian of it or for all or substantially all of its property; (iv) makes a
general assignment for the benefit of its creditors; or (v) generally is not
paying its debts as they become due; or

 

(b)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law, which remains unstayed and in effect for 60 consecutive
days, that: (i) is for relief against the Issuer in an involuntary case; (ii)
appoints a custodian of the Issuer or for all or substantially all of the
property of the Issuer; or (iii) orders the liquidation of the Issuer.

 

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.

 

For the avoidance of doubt, when taken together with all the other rights to
appoint directors to the Board of Directors of the Issuer, the holders of the
Series D Shares shall not be entitled to appoint a number of directors equal to
50% or more of the total number of seats on the Board.

 

Tax Matters: Notwithstanding anything to the contrary contained herein, the
Issuer agrees that it shall cooperate in good faith with the Investor and its
tax counsel to structure (including any necessary restructuring or amendment of)
the terms of the Series D Shares as necessary and/or advisable, to minimize the
tax risks to the Investor, provided, however, no such restructuring shall
adversely impact the economics of the Series D Shares to the Issuer or otherwise
modify the Series D Shares in a manner inconsistent with the terms and
conditions of the Senior Facilities Term Sheet. For the avoidance of doubt, such
restructuring shall not be a condition precedent to the funding of the
Investment on the Closing Date.

 

 

 

 

EXHIBIT E

 

SUMMARY OF CONDITIONS PRECEDENT FOR

THE INVESTMENT BY ISSUER IN THE
SUBJECT SECURITIES OF RCS CAPITAL CORPORATION

 

The following is a summary of the conditions precedent to the Investment in RCS
Capital Corporation by certain affiliates of Luxor Capital Group, LP. For the
avoidance of doubt, the conditions set forth in this term sheet are for the
benefit of the Investor and each (or any portion thereof) condition may be
waived solely by the Investor, in its sole and absolute discretion.

 

Issuer:

RCS Capital Corporation (the “Issuer”) (NYSE:RCAP)

 

Issue:

Convertible Notes , Convertible Preferred Securities and Common Stock (the
“Subject Securities”)

 

Investor:

Certain affiliates of Luxor Capital Group LP (the “Investor”)

 

Investment:

The “Investment” as defined in the Commitment Letter to which this term sheet
forms a part (the “Commitment Letter”).

 

Documentation:

 

Binding definitive documents (the “Definitive Documents”) (a) with respect to
the Investment, consistent with the terms and conditions set forth in the
Commitment Letter and with the term sheets attached as Exhibits A, B and C to
the Commitment Letter (the “Securities Term Sheets”), including the Securities
Purchase Agreement, and, (b) with respect to the transactions and agreements
contemplated thereby, consistent with the Fee Letter (as defined in the
Commitment Letter). The Definitive Documents will (i) include customary
representations and warranties relating to the Issuer and its affiliates,
indemnification of the Investor by the Issuer and its affiliates (provided that
the only condition to closing relating to the accuracy of representations and
warranties shall be as set forth in the Commitment Letter); restrictions on the
operation of the Issuer and its affiliates’ business (including entry into any
material agreement) following the Closing Date; reimbursement of Investor
expenses; if executed prior to the Closing Date, conditions precedent to the
transactions as set forth in Section 3 of the Securities Purchase Agreement and
Section 6 of the Commitment Letter (including those set forth in this Term
Sheet) and the Fee Letter; a usual and customary Section 16 blocker provision;
and other provisions standard in such transactions (including, without
limitation, those set forth in the Securities Term Sheets) and (ii) be
acceptable to the Investor in its reasonable discretion; provided, that the
terms of the Definitive Documents will be in a form such that they do not impair
the availability of the Investment on the Closing Date if all the conditions
required to be satisfied pursuant to Section 6 of the Commitment Letter are
satisfied.

 

Consummation of the

Investment:

 

With respect to the Common Stock, the concurrent issuance of the Convertible
Notes and the Convertible Preferred Securities, except as such issuance may be
modified in accordance with the Commitment Letter (the “Convertible Preferred
Securities”); with respect to either the Convertible Notes or the Convertible
Preferred Securities, the issuance of the Convertible Preferred Securities or
the Convertible Notes, as applicable.

 

 

 

 

Material Adverse Effect:

Since the date of the Commitment Letter, there shall have been no event, change,
effect or circumstance that, individually or in the aggregate has had, or would
reasonably be expected to result in, a Company Material Adverse Effect (as
defined in the Merger Agreement (as defined in the Commitment Letter)).

 

Closing of Acquisitions:

The Merger shall have been consummated or will be consummated in accordance with
the Merger Agreement; provided that no amendment, modification or waiver of any
term thereof or consent to any term thereto or of or with respect to any
condition to the Issuer’s obligation to consummate the Merger thereunder (other
than any such amendment, modification, waiver or consent that is not materially
adverse to the interests of the Investor) shall be made or granted, as the case
may be, without the prior written consent of the Investor (it being understood
that (i) any price decrease of the Merger of less than 10% shall not, in and of
itself, be deemed to be materially adverse to the interests of the Investor to
the extent such reduction is applied to reduce the Investment and the Senior
Facility (as defined in the Commitment Letter) on a pro rata basis and (ii) any
increase in purchase price shall not be materially adverse to the interests of
the Investor to the extent such increase is funded by an increase in the Senior
Facility).

 

Fee Letter:

 

The substantially simultaneous payment and performance on the Closing Date of
all premiums and performance of all obligations required pursuant to the Fee
Letter.

 

Bank Facility:

 

The consummation of the transactions contemplated pursuant to a definitive
agreement in accordance with the Senior Facility and any documents contemplated
therein substantially in accordance with the terms described in the Senior
Facility Term Sheet (as defined in the Commitment Letter) (as modified by any
market flex) (including, without limitation, the incurrence by the Issuer of
debt pursuant to the Senior Facility Term Sheet (of which up to $150,000,000 may
be comprised of debt or equity securities as contemplated by the Senior
Facilities Term Sheet (as defined in the Commitment Letter) but which shall not
include any equity senior to the Convertible Preferred Securities, or any parity
equity that is not perpetual or any parity equity that is common
equity-linked)).

 

Restrictive Agreements:

Restrictive Covenants Agreement, dated as of the date hereof between the Issuer
and each of Parent, RCS Capital Management, LLC, Nicholas S. Schorsch, William
H. Kahane, Edward M. Weil, Jr., Peter M. Budko and Brian S. Block (the
“Principals”) and such agreement shall be in full force and effect.

 

 

 

 

 

EXHIBIT F

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of [•], 2014, is
by and among RCS Capital Corporation, a Delaware corporation (the “Company”),
Luxor Capital Group, LP and certain of its affiliates (together, the
“Investor”)1 and, solely for the purposes of Section 9, RCAP Holdings, LLC, a
Delaware limited liability company (“Parent” and together with the Company, the
“Signing Parties”)). Unless otherwise defined, capitalized terms used in this
Agreement are defined in Section 7; references to an “Exhibit”, “Schedule” or
“Section” are, unless otherwise specified, to an Exhibit, Schedule or Section,
respectively, attached to this Agreement.

 

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(a)(2) of the Securities Act and/or Rule 506 of Regulation D as
promulgated by the SEC under the Securities Act;

 

WHEREAS, the Company has authorized the creation of Series A Convertible
Preferred Stock, par value $[0.001] per share (the “Preferred Stock”), having
the rights, restrictions, privileges and preferences set forth in the form of
Certificate of Designation of Series A Convertible Preferred Stock, attached as
Exhibit [A] hereto (the “COD”)2 which Preferred Stock shall be convertible into
shares of the Company’s common stock, par value $[0.001] per share (the “Common
Stock”) in accordance with the terms of the COD;

 

WHEREAS, the Company desires to issue and sell to the Investor and the Investor
desires to purchase from the Company, upon the terms and conditions stated in
this Agreement, that aggregate number shares of Preferred Stock, set forth on
the signature page to this Agreement (the “Preferred Shares”);

 

WHEREAS, the Company has authorized the sale and issuance of $120,000,000 of its
5% Convertible Notes due [2021] (the “Notes” and together with the Preferred
Shares, collectively referred to herein as the “Convertible Securities”)
pursuant to an indenture attached hereto as Exhibit [B] following the execution
of this Agreement (as amended, supplemented or otherwise modified from time to
time, the “Indenture”)3 which Notes shall be convertible into shares of Common
Stock in accordance with the terms of the Indenture;

 

WHEREAS, the Company desires to issue and sell to the Investor and the Investor
desires to purchase from the Company, upon the terms and conditions stated in
this Agreement the entire principal amount of the Notes; and

 



 



1 NTD: Various Luxor entities will be signatories to this Agreement. Each
entity, together with its portion of purchased Securities and Purchase Price,
will be added to this Agreement prior to signing.

2 NTD: The COD to be on the terms and conditions set forth in that certain
Commitment Letter dated January 14, 2014 among the Signing Parties and RCS
Capital Management, LLC (the “Commitment Letter”) (including, without
limitation, the Summary of Terms for Convertible Preferred Equity of RCS Capital
Corporation attached as Exhibit [●] thereto).

3 NTD: The Indenture to be on the terms and conditions set forth in the
Commitment Letter (including, without limitation, the Summary of Terms for
Convertible Notes of RCS Capital Corporation attached as Exhibit [●] thereto).

 

 

 

 

WHEREAS, the Company desires to issue and sell to the Investor and the Investor
desires to purchase from the Company, upon the terms and conditions stated in
this Agreement, that aggregate number shares of Common Stock set forth on the
signature page to this Agreement (the “Purchased Common Shares”, and together
with the Preferred Shares and the Notes, the “Securities”).4

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
respectively agree, as follows:

 

1.          Agreement to Sell and Purchase the Securities

 

1.1.          At the Closing, subject to the terms and conditions of this
Agreement, the Investor will purchase, and the Company will issue and sell to
the Investor:

 

(a)    [the Preferred Shares;

 

(b)    the Notes; and

 

(c)    the Purchased Common Shares.]5

 

1.2.          The purchase price:

 

(a)    in respect of the Preferred Shares shall be $240,000,000 ($[•] per
Preferred Share) (the “Preferred Purchase Price”);

 

(b)    in respect of the Notes shall be $80,000,000 (the “Notes Purchase Price”;
and

 

(c)    in respect of the Purchased Common Shares shall be $[•] (the “Common
Purchase Price” and together with the Preferred Purchase Price and the Notes
Purchase Price, the “Purchase Price”).

 

2.          Closing of Sale of Preferred Shares.

 

2.1.          The purchase and delivery of the Securities to be purchased by the
Investor shall take place at the offices of Proskauer Rose LLP, 11 Times Square,
New York, New York 10036, at a closing (the “Closing”) on the Closing Date.

 



 



4 NTD: The Purchased Common Shares to be on the terms and conditions set forth
in the Commitment Letter (including, without limitation, the Summary of Terms
for Common Equity of RCS Capital Corporation attached as Exhibit [●] thereto).
If the Well-Marketed Underwritten Public Offering (as defined in the Commitment
Letter) has not occurred as of the date Closing Date (as defined in the
Commitment Letter), all references to the acquisition of Purchased Common Shares
will be removed from this Agreement and the parties will enter into a separate
agreement in accordance with the Commitment Letter when such conditions are so
satisfied.

5 NTD: Securities to be updated based upon the terms set forth in Section 1 of
the Commitment Letter.

 

2

 

 

2.2.          At the Closing, the Company will deliver or cause to be delivered
to the Investor:

 

(a)    a copy of the Company’s irrevocable instructions to the Transfer Agent,
duly executed by the Transfer Agent, instructing the Transfer Agent to deliver,
on an expedited basis, stock certificates free and clear of all restrictive and
other legends (except as expressly provided in Section 6.1 hereof) and
evidencing such number of the Investor’s Preferred Shares and Purchased Common
Shares registered in the name of the Investor;

 

(b)    a note or notes in the form attached hereto as Exhibit [C] evidencing the
principal amount of the Investor’s Notes6;

 

(c)    a legal opinion of Company Counsel, in the form attached hereto as
Exhibit [D]7, executed by such counsel and delivered to the Investor;

 

(d)    a certificate of an officer of the Company, dated the Closing Date,
certifying that the conditions specified in Section 3.1(a) have been fulfilled
(the “Company Certificate”) in the form attached hereto as Exhibit [E] 8; and

 

(e)    a certificate of the Secretary of the Company, dated as of the Closing
Date, (i) certifying the resolutions adopted by the Board of Directors approving
the transactions contemplated by this Agreement and the other Transaction
Documents and the issuance of the Securities, (ii) certifying the current
versions of the Charter and By-laws of the Company, in each case as amended,
restated and/or supplemented and (iii) certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company (the “Company Secretary’s Certificate”) in the form
attached hereto as Exhibit [●]9.10

 

2.3.           At the Closing, the Investor shall deliver or cause to be
delivered to the Company:

 

(a)    the Purchase Price, in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing to the Investor by
the Company for such purpose at least one (1) Business Day prior to the Closing;
and

 



 

 6 NTD: The form of note to be on terms reasonably acceptable to the Investor
and the Company and attached hereto prior to signing.

7 NTD: The Company Counsel opinion to be reasonably acceptable to the Investor
and attached hereto prior to signing.

8 NTD: The Company Certificate to be on terms reasonably acceptable to the
Investor and the Company and attached hereto prior to signing.

9 NTD: The Company Secretary’s Certificate to be on terms reasonably acceptable
to the Investor and the Company and attached hereto prior to signing.

10 NTD: Although not expressly set forth in this Agreement, the other conditions
for the benefit of the Investor set forth in the Commitment Letter and the Fee
Letter dated January 14, 2014 among the Signing Parties and the other parties
thereto (the “Fee Letter”) must be satisfied in all respects or waived prior (or
concurrently with) the execution and delivery of this Agreement by the Investor.

 

3

 

 

(b)          a certificate of an officer of the Investor, dated the Closing
Date, certifying that the conditions specified in Section 3.2 (a) have been
fulfilled (the “Investor Certificate”) in the form attached hereto as Exhibit
[F] 11.



 

3.Conditions to Closing.

 

3.1.         Conditions Precedent to Obligations of the Investor on the Closing
Date. The obligation of the Investor to purchase and pay for the Securities to
be sold to it at the Closing is subject to the fulfillment prior to or at the
Closing of the following conditions, any or all of which may be waived in
writing at the option of the Investor:

 

(a)          Representations and Warranties. The Specified Representations
(other than those that relate to a particular date or period earlier than the
Closing Date) disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect shall be true and correct in
all material respects at the time of the Closing, except that any representation
or warranty that relates to a particular date or period earlier than the Closing
Date shall have been true in all material respects as of such date or period.
For the avoidance of doubt, even though it is not a condition to Closing, the
failure of any representations and warranties to be true and correct shall
nevertheless be subject to indemnification in accordance with Section 9.

 

(b)          Deliverables. The Company or the other applicable parties shall
have delivered to the Investor the deliverables contemplated in Section 2.2.

 

(c)          Legal Investment. On the Closing Date, the purchase of the
Securities by the Investor shall not be enjoined (temporarily or permanently)
under, prohibited by or contrary to any injunction, order or decree applicable
to the Investor.

 

(d)          Merger. The Merger shall have been consummated or will be
consummated in accordance with the Merger Agreement; provided that no amendment,
modification or waiver of any term thereof or consent to any term thereto or of
or with respect to any condition to the Company’s obligation to consummate the
Merger thereunder (other than any such amendment, modification, waiver or
consent that is not materially adverse to the interests of the Investor) shall
be made or granted, as the case may be, without the prior written consent of the
Investor (it being understood that (i) any price decrease of the Merger of less
than 10% shall not, in and of itself, be deemed to be materially adverse to the
interests of the Investor to the extent such reduction is applied to reduce the
Purchase Price and the Debt Financing on a pro rata basis and (ii) any increase
in purchase price shall not be materially adverse to the interests of the
Investor to the extent such increase is funded by an increase in the Debt
Financing).

 

(e)          Financing. The Company shall have received, or substantially
simultaneously with the Closing shall receive, the proceeds of the Debt
Financing (of which up to $150,000,000 may be comprised of debt or equity
securities as contemplated by Debt Financing Documents but which shall not
include any equity senior to the Preferred Shares, or any parity equity that is
not perpetual or any parity equity that is common equity-linked).

 



 



11 NTD: The Investor Certificate to be on terms reasonably acceptable to the
Investor and the Company and attached hereto prior to signing.

 

4

 

 

(f)          Material Adverse Effect. Since the date of the Commitment Letter,
there shall have been no event, change, effect or circumstance which,
individually or in the aggregate has had, or would reasonably be expected to
result in, a Company Material Adverse Effect.

 

(g)          Put Premium. The Company shall have paid $[●]12 to the Investor.

 

(h)          COD. The Company shall have filed the COD with the Secretary of
State of the State of Delaware and the COD was declared effective.

 

(i)          HSR Act. The approval by the Federal Trade Commission in compliance
with the HSR Act shall have been obtained and shall be in full force and effect.

 

3.2.         Conditions Precedent to Obligations of the Company on the Closing
Date. The Company’s obligation to issue the Securities at the Closing is subject
to the fulfillment prior to or at the Closing of the following conditions, any
or all of which may be waived in writing at the option of the Company:

 

(a)          Deliverables. The Investor shall have delivered to the Company the
deliverables contemplated in Section 2.3.

 

(b)          Legal Investment. On the Closing Date, the purchase of the
Securities by the Investor shall not be enjoined (temporarily or permanently)
under, prohibited by or contrary to any injunction, order or decree applicable
to the Investor.

 

4.          Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof (except for the representations
and warranties that speak as of a specific date, which shall be made as of such
date) to the Investor as follows:

 

4.1.          Organization and Qualification. Each Company Party is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite power and legal authority
to own and use its properties and assets and to carry on its business as
currently conducted. Each Company Party is not in violation of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each Company Party is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 



 



12 NTD: Amount to be calculated per the Fee Letter prior to signing.

 

5

 

 

4.2.          Authorization; Enforcement. Each Company Party has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by each
Company Party and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of such Company Party and no further consent or action is required by such
Company Party, its Board of Directors, members, managers or its stockholders (as
applicable). Each of the Transaction Documents to which it is a party has been
(or upon delivery will be) duly executed by each Company Party and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of such Company Party enforceable against such Company Party
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

4.3.          No Conflicts. The execution, delivery and performance of the
Transaction Documents to which each Company Party is a party and the
consummation by such Company Party of the transactions contemplated hereby and
thereby do not, and will not, (i) conflict with or violate any provision of such
Company Party’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, or result in
the creation of any lien, security interest, charge or encumbrance upon any of
the properties or assets of such Company Party under the terms or conditions of,
any agreement, credit facility, debt or other instrument (evidencing such
Company Party’s debt or otherwise) or other understanding to which such Company
Party is a party or by which any property or asset of such Company Party is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which such Company Party
is subject (including, assuming the accuracy of the representations and
warranties of the Investor set forth in Section 5 hereof, federal and state
securities laws and regulations and the rules and regulations of any
self-regulatory organization to which such Company Party or its securities are
subject, including all applicable Trading Markets), or by which any property or
asset of such Company Party is bound or affected, except to the extent that such
violation would not reasonably be expected to have a Material Adverse Effect.

 

4.4.          Securities. The Convertible Securities, the Purchased Common
Shares and the shares of Common Stock issuable upon conversion of the
Convertible Securities are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investor). No vote of any class or series of capital stock of or
any equity interests in the Company is necessary to approve the issuance of the
Convertible Securities, the Purchased Common Shares or the shares of Common
Stock issuable upon conversion of the Convertible Securities.

 

6

 

 

4.5.          Capitalization. The authorized, issued and outstanding capital
stock of the Company is as set forth in the Company’s [Quarterly] Report on Form
10-[Q] for the [quarter] ended [September 30, 2013] and filed with the SEC on
[November 13, 2013]13. As of the date hereof, (i) [     ]14 shares of Class A
Common Stock, $0.001 par value, are issued and outstanding and (ii) [     ]
shares of Class B Common Stock, $0.001 par value, are issued and outstanding. As
of the date hereof, and as of the Closing Date, all outstanding shares of
capital stock are duly authorized, validly issued, fully paid and nonassessable
and have been issued in compliance in all material respects with all applicable
securities laws. Except as disclosed in the SEC Reports filed prior to the date
hereof, the Company did not have outstanding at September 30, 2013 any other
Options, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any of the Securities, or securities or
rights convertible or exchangeable into the Securities. Except as disclosed in
SEC Reports, and except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue the
Securities or other securities to any Person (other than the Investor) and will
not result in a right of any holder of securities to adjust the exercise,
conversion, exchange or reset price under such securities. To the knowledge of
the Company, except as disclosed in the SEC Reports filed prior to the date
hereof and any Schedules 13D or 13G filed with the SEC pursuant to Rule 13d-1 of
the Exchange Act, no Person or group of related Persons beneficially owns (as
determined pursuant to Rule 13d-3 under the Exchange Act), or has the right to
acquire, by agreement with or by obligation binding upon the Company, beneficial
ownership in excess of 5% of the outstanding Common Stock.

 

4.6.         SEC Reports; Financial Statements.

 

(a)          Except as set forth in SEC Reports filed prior to the date hereof
or on Schedule 4.6 hereto, the Company has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the twelve (12) months preceding the date hereof on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension and has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof.
Such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”.

 



 



13 NTD: Date of most recent filing to be updated prior to Closing.

14NTD: Amounts to be filled in prior to Closing.

 

7

 

 

(b)          As of their respective dates (or, if amended or superseded by a
filing prior to the date hereof, then on the date of such filing), the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed (or, if amended or superseded by a filing prior to the date hereof, then
on the date of such filing) by the Company, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject are included as part of or identified in the SEC
Reports, to the extent such agreements are required to be included or identified
pursuant to the rules and regulations of the SEC.

 

(c)          The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or, if amended or superseded by a filing prior to the Closing Date,
then on the date of such filing). Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements, the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP or may be condensed or summary statements, and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

 

4.7.         Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency. Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports (other than
forward-looking statements, risk factors and others statements cautionary in
nature) filed prior to the date hereof or in Schedule 4.7 hereto, (i) there has
been no event, occurrence or development that, individually or in the aggregate,
has had or that would result in a Material Adverse Effect, (ii) neither the
Company Parties nor any of their Subsidiaries have incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) neither the
Company nor any Subsidiary has altered its method of accounting or changed its
auditors, (iv) neither the Company nor and any Subsidiary has declared or made
any dividend or distribution of cash or other property to its stockholders, in
their capacities as such, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) neither the Company
nor any Subsidiary has issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the applicable Closing, will not be Insolvent (as defined
below). For purposes of this Section 4.7, “Insolvent” means (i) the present fair
saleable value of the Company’s assets is less than the amount required to pay
the Company’s total Indebtedness, (ii) the Company is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

 

8

 

 

4.8.          No General Solicitation; Placement Agent's Fees. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(as defined in Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commission (other than for
persons engaged by any Investor or its investment advisor) relating to or
arising out of the issuance of the Securities pursuant to this Agreement. The
Company shall pay, and hold the Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney's fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement. The
Company has not engaged any placement agent or other agent in connection with
the sale of the Securities.

 

4.9.          Private Placement; Investment Company. Neither the Company nor any
of its Affiliates nor, any Person acting on the Company’s behalf has, directly
or indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.
Assuming the accuracy of the representations and warranties of the Investor set
forth in Section 5, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Investor as contemplated
hereby. The sale and issuance of the Securities hereunder does not contravene
the rules and regulations of any Trading Market on which the Common Stock is
listed or quoted. The Company is not required to be registered as, and is not an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

4.10.         Listing and Maintenance Requirements. The Company has not, in the
twelve (12) months preceding the date hereof, received notice (written or oral)
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

9

 

 

4.11.         Registration Rights. Except as disclosed in the SEC Reports, the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not
expired or been satisfied or waived. No Person has registration or “piggy-back”
rights that would preempt or “cut-back” the registration rights granted to the
Investor under this Agreement.

 

4.12.         Absence of Litigation. Except as disclosed in the SEC Reports
(other than forward-looking statements, risk factors and others statements
cautionary in nature) filed prior to the date hereof, to the Company's
knowledge, there is no action, suit, claim, Proceeding, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Company’s knowledge,
threatened against or affecting the Company that could, individually or in the
aggregate, to have a Material Adverse Effect.

 

4.13.         Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Charter Documents or the laws of its state of incorporation
that is or could become applicable to the Investor as a result of the Investor
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities.

 

4.14.         Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect, (i) the
Company is not in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company under), nor has the Company received written
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) the Company is not in
violation of any order of any court, arbitrator or governmental body, or (iii)
the Company is not and has not been in violation of any statute, rule or
regulation of any governmental authority.

 

4.15.         Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

10

 

 

4.15.         Sarbanes-Oxley Act. The Company is in compliance in all respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

4.16.         Reserve Regulations. The Company, and each Subsidiary, is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any “Margin Stock”
(as defined in Regulation U). No part of the proceeds of the purchase of
Securities hereunder will be used (i) to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or (ii) for any other purpose, in each case, violative of or inconsistent
with any of the provisions of any regulation of the Board of Governors,
including, without limitation, Regulations T, U and X thereto.

 

4.17.         Reliance by the Investor. The Company acknowledges that the
Investor will rely upon the truth and accuracy of, and the Company’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of the Company set forth herein.

 

5.           Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:

 

5.1.          Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by the Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of the Investor. This Agreement has been duly executed and delivered by the
Investor and constitutes the valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

5.2.          No Public Sale or Distribution. The Investor is acquiring the
Securities in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Investor does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, the Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.

 

11

 

 

5.3.          Investor Status. At the time the Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act. The Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
or a member of the Financial Regulatory Authority, Inc. (“FINRA”) or an entity
engaged in the business of being a broker dealer. Except as otherwise disclosed
in writing to the Company on Exhibit G on or prior to the date of this
Agreement, the Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA or an entity
engaged in the business of being a broker dealer.

 

5.4.          General Solicitation. The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media, broadcast over television or radio, disseminated over the
Internet or presented at any seminar or any other general solicitation or
general advertisement.

 

5.5.          Experience of The Investor. The Investor, either alone or together
with its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, or has so evaluated the
merits and risks of such investment. The Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

 

5.6.          Access to Information. The Investor acknowledges that it has
reviewed the Disclosure Materials, and all other materials the Investor deemed
necessary for the purpose of making an investment decision with respect to the
Securities, including information regarding the Merger Transactions, and has
been afforded: (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the Company’s business, management and financial affairs and terms
and conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information (including material
non-public information) about the Company and its Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. The Investor has evaluated the risks of investing in the Securities,
understands there are substantial risks of loss incidental to the investment and
has determined that it is a suitable investment for the Investor.

 

5.7.          No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities or
the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

12

 

 

5.8.          No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
the Investor to consummate the transactions contemplated hereby.

 

5.9.          Prohibited Transactions; Confidentiality. The Investor, directly
or indirectly, and any Person acting on behalf of or pursuant to any
understanding with the Investor, has not engaged in any purchases or sales in
the securities, including derivatives, of the Company (including, without
limitation, any Short Sales (a “Transaction”) involving any of the Company’s
securities) since the time that the Investor was first contacted by the Company,
the Agent or any other Person regarding an investment in the Company. The
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with the Investor will engage, directly or
indirectly, in any Transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.

 

5.10.         Restricted Securities. The Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances

 

5.11.         Legends. It is understood that, except as provided in Section 6.1,
certificates evidencing the Preferred Shares may bear any legend as required by
the Blue Sky laws of any state and a restrictive legend in substantially the
form set forth in Section 6.1

 

5.12.         No Legal, Tax or Investment Advice. The Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

 

5.13.         Certain Information. The Investor acknowledges that the Company
may have material, non-public information not known to the Investor regarding
the Securities and the Company, including, without limitation information
received by the Company on a privileged basis from the attorneys and financial
advisers representing the Company and its Board of Directors. The Investor
understands, based on its experience, the disadvantage to which the Investor is
subject due to the disparity of information between the Company and the Investor
and, notwithstanding this, the Investor has deemed it appropriate to enter into
this Agreement and engage in the transactions contemplated hereby.15

 





 



15 NTD: to be updated if necessary for any MNPI received by the Investor based
upon its relationship with AlixPartners LLP or their board observer.

  

13

 

 

6.           Restrictions on Transfer; Other Agreements of the Parties.

 

6.1.         Preferred Shares Restrictive Legends. Any certificate or other
document issued in respect of any Preferred Shares or Purchased Common Shares
shall be endorsed with the legend set forth below, as appropriate:

 

(i)           “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
SOLD, ‘TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED (1) ABSENT AN EFFECTIVE
REGISTRATION THEREOF UNDER SUCH ACT (2) ABSENT AN OPINION OF COUNSEL, WHICH
OPINION IS REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY AND ITS
COUNSEL, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
THE SECURITIES LAWS OF SUCH STATES OR THAT SUCH TRANSACTION COMPLIES WITH THE
RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER SAID ACT OR
SUCH STATES OR, (3) EXCEPT IN A TRANSACTION IN COMPLIANCE WITH RULE 144 UNDER
THE SECURITIES ACT.” and

 

(ii)         any legend required by any applicable state securities law.

 

The Company shall maintain a copy of this Agreement and any amendments thereto
on file in its principal offices, and will make such copy available during
normal business hours for inspection to any party thereto or will provide such
copy to the Investor or any transferee upon its or their request.

 

Whenever the legend requirements imposed by this Section 6.1 shall terminate, as
provided in Section 6.3, the respective holders of Preferred Shares or Purchased
Common Shares for which such legend requirements have terminated shall be
entitled to receive from the Company, at the Company’s expense, certificates
representing the Preferred Shares without such legend.

 

6.2.          Notes Restrictive Legends. The Notes, when issued, will bear a
legend as set forth in the Indenture.

 

14

 

 

6.3.          Notice of Transfer, Opinions of Counsel. Each holder of the
Preferred Shares bearing the restrictive legend set forth in Section 6.1 above
(a “Restricted Security”), agrees with respect to any transfer of such
Restricted Security to give to the Company (a) written notice describing the
transferee and the circumstances, if any, necessary to establish the
availability of an exemption from the registration requirements of the
Securities Act or any state law and (b) upon reasonable request by the Company
to such transferring holder, an opinion of counsel (at the expense of such
holder), which is knowledgeable in securities law matters (including in-house
counsel), in form and substance reasonably satisfactory to the Company to the
effect that the proposed transfer of such Restricted Security may be effected
without registration of such Restricted Security under the Securities Act or any
state law. If for any reason the Company (after having been furnished with the
opinion required to be furnished pursuant to this Section 6.3), shall fail to
notify such holder within ten (10) business days after such holder shall have
delivered such notice of opinion to the Company that, in its or its counsel’s
opinion, the transfer may not be legally effective (the “Illegal Transfer
Notice”), such holders shall thereupon be entitled to transfer the Restricted
Security as proposed. If the holder of the Restricted Security delivers to the
Company an opinion of counsel (including in-house counselor regular counsel to
the Investor or its investment adviser) which is in form and substance
reasonably satisfactory to the Company that subsequent transfers of such
Restricted Security will not require registration under the Securities Act or
any state law, and the Company does not provide the holders with an Illegal
Transfer Notice as set forth above, the Company will within a reasonable period
after such contemplated transfer, at the expense of such holder, deliver new
certificates for such Restricted Security which do not bear the Securities Act
legend set forth in Section 6.1(i) above. The restrictions imposed by this
Section 6 upon the transferability of any particular Restricted Security shall
cease and terminate when such Restricted Security has been sold pursuant to an
effective registration statement under the Securities Act or transferred
pursuant to Rule 144 promulgated under the Securities Act. The holder of any
Restricted Security as to which such restrictions shall have terminated shall be
entitled to receive from the Company at the expense of such holder, a new
security of the same type but not bearing the restrictive Securities Act legend
set forth in Section 6.1 and not containing any other reference to the
restrictions imposed by this Section 6. Notwithstanding any of the foregoing, no
opinion of counsel will be required to be rendered pursuant to this Section 6.3
with respect to the transfer of any securities on which the restrictive legend
has been removed in accordance with this Section 6.3. As used in this Section
6.3, the term “transfer” encompasses any sale, transfer or other disposition of
any securities referred to herein.

 

6.4.          Shares Issuable Upon Conversion. At any time that the Convertible
Securities are outstanding, the Company shall cause to be maintained all
authorizations required for the issuance of a number of shares of Common Stock
which the Company may be liable to issue upon the conversion of the Convertible
Securities from time to time remaining outstanding, in accordance with the terms
and conditions of the Securities. All shares of Common Stock delivered upon
conversion of the Convertible Securities shall be newly issued shares or shares
held in treasury by the Company, shall have been duly authorized and validly
issued and shall be fully paid and non-assessable and free of any lien and shall
not be subject to any pre-emptive rights or similar rights and shall rank pari
passu in all respects with other existing Common Stock.

 

6.5.         Ownership Limits.

 

(a)          Each of the Investor and the Company acknowledge and agree that, in
no event will the Investor be allowed to accept an aggregate number of shares of
Common Stock pursuant to this Agreement and upon conversion of the Convertible
Securities issued pursuant to this Agreement that exceeds 9.9% of the number of
shares of Common Stock outstanding on the Trading Day immediately preceding the
date hereof (as appropriately adjusted for share splits, share dividends,
combinations, recapitalizations and the like). The Investor and the Company
agree that this provision is for the benefit of the Investor and can be waived
by the Investor on 65 days’ notice to the Company.

 

15

 

 

(b)          The Investor acknowledges and agrees that, prior to approval by the
shareholders of the Company in accordance with Section 303 of the NYSE Listed
Company Manual, in no event will the Company be obligated to issue to the
Investor an aggregate number of shares of Common Stock pursuant to this
Agreement and upon conversion of the Securities issued pursuant to this
Agreement that exceeds 19.9% of the number of shares of Common Stock outstanding
on the Trading Day immediately preceding the date hereof (as appropriately
adjusted for share splits, share dividends, combinations, recapitalizations and
the like). The Investor further acknowledges and agrees that in no event will
the Company be obligated to issue to the Investor an aggregate number of shares
of Common Stock pursuant to this Agreement and upon conversion of the Securities
issued pursuant to this Agreement that exceeds 24.9% of the number of shares of
Common Stock outstanding without receipt of approval to do so from FINRA.

 

7.           Definitions. As used herein the following terms have the following
respective meanings:

 

“Affiliate,” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the preamble, as amended, modified or
supplemented from time to time, together with any exhibits, schedules,
appendices or other attachments thereto.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, Sunday or other day in
which banks are not required or authorized to be closed in New York City, New
York.

 

“By-laws” means the by-laws of the Company, as amended to date and presently in
effect.

 

“Charter” means the charter of the Company, as amended to date and presently in
effect.

 

“Charter Documents” has the meaning set forth in Section 4.1.

 

“Closing” has the meaning set forth in Section 2.

 

“Closing Date” means the date and time of the Closing, which shall occur on the
day that all conditions precedent set forth in Section 2 are satisfied or waived
by the applicable parties.

 

“COD” has the meaning set forth in the recitals.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

16

 

 

“Commitment Letter” has the meaning set forth in the recitals.

 

“Common Stock” has the meaning set forth in the recitals.

 

“Common Purchase Price” has the meaning set forth in Section 1.2(c).

 

“Company” has the meaning set forth in the preamble.

 

“Company Certificate” has the meaning set forth in Section 2.2(d).

 

“Company Counsel” means Proskauer Rose LLP.

 

“Company Material Adverse Effect” has the meaning set forth in the Merger
Agreement.

 

“Company Parties” means the Signing Parties, the Management Co and the
Subsidiaries of the Company.

 

“Convertible Securities” has the meaning set forth in the recitals.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Debt Financing” has the meaning set forth in the Merger Agreement.

 

“Debt Financing Documents” has the meaning set forth in the Merger Agreement.

 

“Disclosure Materials” has the meaning set forth in Section 4.6(a).

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the 120th calendar day following the Closing Date;
provided, however, that in the event the Company is notified by the SEC that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the fifth Trading Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above.

 

“Effectiveness Period” has the meaning set forth in Section 8.1(b).

 

“Eligible Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market
or OTC Bulletin Board.

 

17

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exhibit” has the meaning set forth in the preamble.

 

“Filing Date” means the date that is forty-five (45) days after the Closing Date
or, if such date is not a Business Day, the next date that is a Business Day.

 

“Fee Letter” has the meaning set forth in Section 2.2(e).

 

“FINRA” has the meaning set forth in Section 5.3.

 

“GAAP” has the meaning set forth in Section 4.6(b).

 

“Governmental Authority” means any governmental or quasi-governmental authority
including, without limitation, any federal, state, territorial, county,
municipal or other governmental or quasi-governmental agency, board, branch,
bureau, commission, court, department or other instrumentality or political unit
or subdivision, whether domestic or foreign.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Illegal Transfer Notice” has the meaning set forth in Section 6.2.

 

“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above.

 

“Indemnified Party” has the meaning set forth in Section 9.1(c).

 

18

 

 

“Indemnifying Party” has the meaning set forth in Section 9.1(c).

 

“Indenture” has the meaning set forth in the recitals.

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Certificate” has the meaning set forth in Section 2.3(b).

 

“Lien” means any mortgage, lien (statutory or otherwise), charge, pledge,
hypothecation, conditional sales agreement, adverse claim, title retention
agreement or other security interest, encumbrance or other title defect in or on
any interest or title of any vendor, lessor, lender or other secured party to or
of such Person under any conditional sale, trust receipt or other title
retention agreement with respect to any Property or asset of such Person.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

“Management Co” means RCS Capital Management, LLC.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company's ability to perform its obligations under
any of the Transaction Documents, provided, that, none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect: (i)
a change in the market price or trading volume of the Common Stock or (ii)
changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.

 

“Merger” has the meaning set forth in the Merger Agreement.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
January [●], 2014 by and among Red Dog Capital Corporation, Clifford Acquisition
Co., Clifford Financial Holdings, Inc. and the stockholder representative named
therein.

 

“Merger Transactions” means the transactions contemplated by the Merger
Agreement.

 

“Notes” has the meaning set forth in the recitals.

 

“Notes Purchase Price” has the meaning set forth in Section 1.2(b).

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Securities.

 

“Parent” has the meaning set forth in the preamble.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

19

 

 

“Preferred Purchase Price” has the meaning set forth in Section 1.2(a).

 

“Preferred Shares” has the meaning set forth in the recitals.

 

“Preferred Stock” has the meaning set forth in the recitals.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Price” has the meaning set forth in Section 1.2(c).

 

“Purchased Common Shares” has the meaning set forth in the recitals.

 

“Registrable Securities” means the Preferred Stock and any Common Stock issued
or issuable pursuant to the Transaction Documents, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
under Section 8 with respect to the Registrable Securities, including (in each
case) the Prospectus, amendments and supplements to such registration statement
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in such registration statement

 

“Regulation D” has the meaning set forth in the recitals.

 

“Restricted Security” has the meaning set forth in Section 6.3.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 144A” means Rule 144A as promulgated by the SEC under the Securities Act,
and any successor rule or regulation thereto.

 

“Schedule” has the meaning set forth in the preamble.

 

“Securities” has the meaning set forth in the recitals.

 

20

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 4.6(a).

 

“Section” has the meaning set forth in the preamble.

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC promulgated thereunder, as from time to time amended.

 

“Selling Expenses” means all underwriting discounts, selling fees or commissions
and stock transfer taxes applicable to any sale of Registrable Securities.

 

“Short Sales” has the meaning set forth in Section 5.9.

 

“Signing Parties” has the meaning set forth in the preamble.

 

“Specified Representations” means the representations and warranties of the
Company set forth in Sections 4.1, 4.2, 4.3, 4.5, 4.6(a), the final sentence of
4.9, 4.14(ii) and (iii) and 4.16.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
a majority of the outstanding equity and/or control.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that, in the event that the Common Stock is not listed or quoted as
set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business
Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction” has the meaning set forth in Section 5.9.

 

“Transaction Documents” means, collectively, this Agreement, the schedules and
exhibits attached hereto, and any and all agreements, certificates, instruments
and other documents of any Company Party required thereby or executed in
connection hereto [(including, without limitation, the Commitment Letter, Fee
Letter, that certain Voting Agreement dated as of the date hereof by and between
the Investor and certain Company Parties, that certain Side Letter dated as of
the date hereof by and among the Investor and certain Company Parties, and that
certain Restructuring Side Letter dated as of the date hereof by and among the
Investor and certain Company Parties.]

 

21

 

 

“Transfer Agent” means [Computershare Trust Company, N.A.], or any successor
transfer agent for the Company.

 

8.           Registration Rights.

 

8.1.        Registration Statement.

 

(a)          On or prior to the Filing Date, the Company shall prepare and file
with the SEC a Registration Statement or, if a Registration Statement is then
effective, a supplement to the Prospectus, in either case covering the resale of
all Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415 (or any successor provision); provided, that the Company
may, in its sole discretion, extend the Filing Date for up to ten (10) days.

 

(b)          Company shall cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible, but in any event
prior to the applicable Effectiveness Date, and shall use its reasonable best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of the date that all Registrable Securities
covered by such Registration Statement have been sold or can be sold publicly
without any volume limitations under Rule 144 (the “Effectiveness Period”).

 

(c)          Notwithstanding anything in this Agreement to the contrary, after
90 consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective (or Prospectus filed, as
appropriate) pursuant to this Agreement, the Company may, by written notice to
the Investor, suspend sales under a Registration Statement after the Effective
Date thereof and/or require that the Investor immediately cease the sale of
Registrable Securities pursuant thereto and/or defer the filing of any
subsequent Registration Statement if the Company is engaged in a material
merger, acquisition or sale and the Board of Directors determines in good faith,
by appropriate resolutions, that, as a result of such activity, (A) it would be
materially detrimental to the Company (other than as relating solely to the
price of the Common Stock) to maintain a Registration Statement at such time or
(B) it is in the best interests of the Company to suspend sales under such
registration at such time. Upon receipt of such notice, the Investor shall
immediately discontinue any sales of Registrable Securities pursuant to such
registration until the Investor is advised in writing by the Company that the
current Prospectus or amended Prospectus, as applicable, may be used. In no
event, however, shall this right be exercised to suspend sales beyond the period
during which (in the good faith determination of the Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 8.1(c) may be exercised for a
period of no more than 20 Trading Days at a time and not more than three (3)
times in any twelve-month (12) period. Immediately after the end of any
suspension period under this Section 8.1(c), the Company shall take all
necessary actions (including filing any required supplemental Prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investor to publicly resell its Registrable Securities pursuant
to such effective Registration Statement.

 

8.2.        Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

22

 

 

(a)          Not less than three (3) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to the Investor copies of all such documents proposed to be
filed, which documents (other than any document that is incorporated or deemed
to be incorporated by reference therein) will be subject to the review of the
Investor. The Company shall reflect in each such document when so filed with the
SEC such comments regarding the description of the transactions contemplated by
this Agreement, the COD or the Indenture, the Investor and the plan of
distribution as the Investor may reasonably and promptly propose no later than
two (2) Trading Days after the Investor has been so furnished with copies of
such documents as aforesaid.

 

(b)           (i) Subject to Section 8.1(c), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424 (or any
successor provision); and (iii) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investor thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

 

(c)          Notify the Investor as promptly as reasonably possible, and (if
requested by the Investor confirm such notice in writing no later than two (2)
Trading Days thereafter, of any of the following events: (i) the SEC issues any
stop order suspending the effectiveness of any Registration Statement or
initiates any Proceedings for that purpose; (ii) the Company receives notice of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any Proceeding for such purpose; or (iii) the financial statements included
in any Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)          Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e)          Promptly deliver to the Investor, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investor in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.

 

23

 

 

(f)          (i) In the manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application (or
applications) covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Common Stock to be approved for listing on each Trading
Market as soon as possible thereafter; (iii) provide to the Investor evidence of
such listing; and (iv) except as a result of events provided for in Section
8.1(c), during the Effectiveness Period, maintain the listing of such Common
Stock on each such Trading Market or another Eligible Market.

 

(g)          Prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with the Investor in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

(h)          Cooperate with the Investor to facilitate the timely preparation
and delivery of certificates or book-entry records, as required by the Investor,
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates or records, as applicable, shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any the Investor may reasonably request.

 

(i)          Upon the occurrence of any event described in Section 8.2(c)(iii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(j)          Cooperate with any reasonable due diligence investigation
undertaken by the Investor in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information; provided, that, the Company will not deliver or make available to
any Investor material, nonpublic information unless the Investor requests in
advance in writing to receive material, nonpublic information and agrees in
writing to keep such information confidential.

 

(k)          Comply with all rules and regulations of the SEC applicable to the
registration of the Common Stock.

 

24

 

 

(l)           It shall be a condition precedent to the obligations of the
Company to complete the registration or Prospectus supplement filing pursuant to
this Agreement with respect to the Registrable Securities of the Investor that
the Investor furnishes to the Company the information reasonably requested by
the Company and such other information regarding itself, the Registrable
Securities and other Common Stock held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities or file a
Prospectus supplement with respect to the Registrable Securities and shall
complete and execute such documents in connection with the foregoing as the
Company may reasonably request.

 

(m)         The Company shall comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 (or any successor provision) under the Securities Act, file
any final Prospectus, including any supplement or amendment thereof, with the
SEC pursuant to Rule 424 (or any successor provision) under the Securities Act,
reasonably promptly inform the Investor in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 (or any successor provision) and, as a result thereof, the Investor is
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

 

8.3.          Registration Expenses. The Company shall pay all fees and expenses
(other than Selling Expenses) incurred in connection with the performance of or
compliance with Section 8 of this Agreement by the Company, including without
limitation (a) all registration and filing fees and expenses, including without
limitation those related to filings with the SEC, any Trading Market and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, (e) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, and (f) all listing fees to be
paid by the Company to the Trading Market. All Selling Expenses incurred in
connection with the sale of Registrable Securities shall be borne by the
Investor or other holder selling such Registrable Securities. The Investor and
other holders of Registrable Securities shall pay the expenses of their own
counsel and other advisers.

 

25

 

 

9.           Indemnification; Miscellaneous.

 

9.1.        Indemnification by the Signing Parties.

 

(a)          Indemnification by the Company. The Signing Parties shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless,
jointly and severally, the Investor, the Investor’s members, stockholders,
officers, directors, agents and employees and each Person who controls the
Investor (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act), to the fullest extent permitted by applicable law, from
and against any and all Losses, as incurred, arising out of or based on (i) any
misrepresentation or breach of any representation or warranty made by a Company
Party in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby (regardless of whether such
misrepresentation, violation or breach constitutes a failure of a condition to
Closing for the benefit of the Investor (and regardless of whether any such
condition is waived by the Investor), (ii) any breach of any agreement or
obligation by a Company Party of any Transaction Document (regardless of whether
such breach constitutes a failure of a condition to Closing for the benefit of
the Investor (and regardless of whether any such condition is waived by the
Investor), (iii) any Proceeding with respect to the Merger, the Company or the
Transactions or (iv) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of Company
prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent that (A) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding the Investor furnished in writing to the Company by the
Investor or its agent for use therein, or to the extent that such information
relates to the Investor or the Investor's proposed method of distribution of
Registrable Securities and was reviewed and expressly approved by the Investor
or its agent in writing expressly for use in the Registration Statement, such
Prospectus or such form of prospectus or in any amendment or supplement thereto,
or (B) with respect to any Prospectus, if the untrue statement or omission of
material fact contained in such Prospectus was corrected on a timely basis in
the Prospectus, as then amended or supplemented, if such corrected Prospectus
was timely made available by the Company to the Investor, and the Investor or
its agent seeking indemnity hereunder was advised in writing not to use the
incorrect Prospectus prior to the use giving rise to Losses.

 

(b)          Indemnification by the Investor. The Investor shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Company, its directors, officers, agents and employees and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), to the fullest extent permitted by applicable
law, from and against all Losses (i) arising out of or based on any
misrepresentation or breach of any representation or warranty made by the
Investor in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby (regardless of whether such
misrepresentation, violation or breach constitutes a failure of a condition to
Closing for the benefit of the Company (and regardless of whether any such
condition is waived by the Company), (ii) any breach of any agreement or
obligation by the Investor of any Transaction Document (regardless of whether
such breach constitutes a failure of a condition to Closing for the benefit of
the Company (and regardless of whether any such condition is waived by the
Company), or (iii) arising out of (A) any violation or purported violation of
securities laws by the Investor in connection with any resale of Common Stock
and (B) any untrue statement of a material fact contained in the Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, but
only to the extent that such untrue statements or omissions are based solely
upon information regarding the Investor furnished to the Company by the Investor
or its agent in writing expressly for use therein, or to the extent that such
information relates to the Investor or the Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Investor or its agent expressly for use in the Registration
Statement, such Prospectus or such form of prospectus or in any amendment or
supplement thereto. In no event shall the liability of the Investor hereunder be
greater in amount than the dollar amount of the net proceeds received by the
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

26

 

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that,
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party). It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect the settlement or compromise of, or consent to the entry of any
judgment with respect to, any pending or threatened Proceeding in respect of
which indemnification or contribution may be sought hereunder (whether or not
such Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of such Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of the Indemnified Party.

 

27

 

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 9.1(c)) shall be paid to the Indemnified Party, as incurred, within 20
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that, the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d)          Contribution. If a claim for indemnification under Section 9.1(a)
or  (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 9.1(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 9.1 was available
to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9.1(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 9.1(d), the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section 9.1 are in addition to any liability that
the Indemnifying Parties may have to the Indemnified Parties.

 

28

 

 

9.2.          Dispositions. The Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and, to the extent any such sales are made under the Registration
Statement, shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus. The Investor further agrees that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 8.1(c), the Investor will discontinue disposition of such
Registrable Securities under the Registration Statement until the Investor is
advised in writing by the Company that the use of the Prospectus, or amended
Prospectus, as applicable, may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph. The Investor agrees
that the removal of the restrictive legend from certificates or book-entry
records representing the Securities as set forth in this Section 9.2 is
predicated upon the Company’s reliance that the Investor will comply with the
provisions of this subsection. Both the Company and the Transfer Agent, and
their respective directors, officers, employees and agents, may rely on this
subsection.

 

9.3.          [RESERVED]

 

9.4.          Fees and Expenses. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities. The Company shall pay to (or on behalf of) the
Investor its fees and expenses in accordance with Section 7 of the Commitment
Letter (the “Reimbursable Expenses”).

 

9.5.          Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investor such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

9.6.          Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be: (i)
delivered personally or by commercial messenger; (ii) sent via a recognized
overnight courier service, or (iii) sent by facsimile or e-mail transmission,
provided confirmation of receipt is received by sender and such Notice is sent
or delivered contemporaneously by an additional method provided in this Section
8.6; in each case so long as such Notice is addressed to the intended recipient
thereof as set forth below:

 

29

 

 

If to the Company:

 

RCS Capital Corporation

405 Park Avenue

15th Floor

New York, New York 10022

Attention: Legal Counsel

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Attention:       Peter Fass, Esq.

 

If to the Investor:

 

Luxor Capital Group LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Telephone:  212-763-8000

Facsimile:   212-763-8001

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park

Bank of America Tower
New York, New York 10036
Attention:      Jeffrey L. Kochian and Ryan Katz
Facsimile:       212-872-1002
Email: jkochian@akingump.com; rkatz@akingump.com

 

Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 8.6. Any Notice shall be deemed
given upon actual receipt (or refusal of receipt.

 

9.7.          Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investor (and Parent solely with respect to this Section
9) or, in the case of a waiver, by the party against whom enforcement of any
such waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

9.8.          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

30

 

 

9.9.          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. Any Investor may assign its
rights under this Agreement to any Person to whom the Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Preferred Shares, by the provisions hereof that apply to the
“Investor” and (v) such transfer shall have been made in accordance with the
applicable requirements of this Agreement and with all laws applicable thereto.

 

9.10.         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 9.1 and (in each case) may enforce the provisions
of such Section applicable to them directly against the parties with obligations
thereunder.

 

9.11.         Governing Law; Venue; Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK; PROVIDED THAT, (A) THE INTERPRETATION OF THE DEFINITION OF “COMPANY
MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A COMPANY MATERIAL ADVERSE EFFECT
HAS OCCURRED), (B) THE DETERMINATION OF THE ACCURACY OF ANY REPRESENTATION IN
THE MERGER AGREEMENT AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE
COMPANY HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER OR NOT TO CLOSE THE
MERGER AGREEMENT AND (C) THE DETERMINATION OF WHETHER THE MERGER HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE MERGER AGREEMENT, IN EACH CASE
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF. THE COMPANY, PARENT AND THE INVESTOR
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE INVESTOR, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY, PARENT AND THE
INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

31

 

 

9.12.         Survival. The representations and warranties contained herein
shall survive the Closing for a period of one year following the Closing Date.

 

9.13.         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.

 

9.14.         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

9.15.         Replacement of Stock Certificates. If any certificate or
instrument evidencing any of the Securities is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
the execution by the holder thereof of a customary lost certificate or note
affidavit of that fact and an agreement to indemnify and hold harmless the
Company for any losses in connection therewith. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement certificate
or note.

 

9.16.         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

32

 

 

9.17.         Payment Set Aside. To the extent that the Company makes a payment
or payments to the Investor hereunder or the Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred and the other Signing Parties shall
remain liable for such payments.

 

9.18.         Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in Securities (or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly Securities), combination or other similar
recapitalization or event occurring after the date hereof, each reference in any
Transaction Document to a number of shares or a price per share shall be amended
to appropriately account for such event.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

33

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  RCS Capital Corporation         By     Name:   Title:         RCAP Holdings,
LLC         By     Name:   Title:         LUXOR CAPITAL GROUP, LP         By    
Name:   Title:

 

 

 

